Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 1 of 88 PageID #: 4960




                      Exhibit A
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 2 of 88 PageID #: 4961




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

    STRAGENT, LLC,                                 )
                                                   )
                  Plaintiff,                       )
                                                   )
      v.                                           ) C.A. No. 20-510-LPS
                                                   )
    BMW OF NORTH AMERICA, LLC, and                 ) JURY TRIAL DEMANDED
    BMW MANUFACTURING CO., LLC,                    )
                                                   )
                  Defendants.                      )




    DEFENDANTS’ FIRST AMENDED ANSWER TO STRAGENT, LLC’S COMPLAINT
          AND COUNTERCLAIMS OF BMW OF NORTH AMERICA, LLC

           Defendants BMW of North America, LLC and BMW Manufacturing Co., LLC

(collectively, “Defendants” or “BMW”) hereby submit the following First Amended Answer to

the Complaint filed by Stragent, LLC (“Stragent”) and Counterclaims of BMW of North America,

LLC (“BMW NA”). Unless expressly admitted, the allegations in the Complaint are denied.

                                         THE PARTIES1

           1.    Plaintiff Stragent is a limited liability company existing under the laws of the
                 State of Texas.

ANSWER: Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 1 of the Complaint, and therefore, deny each of the allegations.

           2.    Defendant BMW of North America, LLC (“BMW NA”) is a limited liability
                 company organized under the laws of Delaware, with its registered office
                 located at The Corporation Trust Company, Corporation Trust Center, 1209
                 Orange Street, Wilmington, Delaware 19801, and having a place of business
                 at 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677. BMW NA
                 is a wholly owned subsidiary of BMW (US) Holding Corp., a holding entity,

1
  The headings from the Complaint are incorporated for placement purposes only and are not
intended to be statements or admissions by Defendants.


                                                  1
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 3 of 88 PageID #: 4962




               which in turn is a wholly owned subsidiary of Bayerische Motoren Werke AG
               (“BMW AG”). MINI USA, the distributor for the Mini brand of automobiles,
               is a division of BMW NA.

ANSWER: BMW NA admits that it is a Delaware limited liability company, with a registered

office at The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801, and has a place of business located at 300 Chestnut Ridge Road,

Woodcliff Lake, New Jersey 07677. BMW NA admits that BMW NA is a wholly owned

subsidiary of BMW (US) Holding Corp., which, through other foreign intermediary entities, is a

wholly owned subsidiary of Bayerische Motoren Werke AG (“BMW AG”). BMW NA admits

that MINI USA is a division of BMW NA. The remainder of the allegations in Paragraph 2

constitute legal conclusions that require no response. To the extent Stragent alleges that BMW

(US) Holding Corp. and BMW AG are parties to this action, BMW denies any such allegation as

BMW (US) Holding Corp. and BMW AG are not named parties.

        3.     Defendant BMW Manufacturing Co., LLC (“BMW MC”) is a corporation
               organized under the laws of Delaware, with its registered office located at The
               Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
               Wilmington, Delaware 19801, and having a place of business at 1400 Highway
               101 South, Greer, South Carolina 29651. BMW MC is a wholly owned
               subsidiary of BMW (US) Holding Corp., which in turn is a wholly owned
               subsidiary of BMW AG.

ANSWER: BMW MC admits that it is a Delaware limited liability company, with a registered

office at The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801, and has a place of business at 1400 Highway 101 South, Greer,

South Carolina 29651. BMW MC admits that BMW MC is a wholly owned subsidiary of BMW

(US) Holding Corp., which, through other foreign intermediary entities, is a wholly owned

subsidiary of BMW AG. The remainder of the allegations in Paragraph 3 constitute legal

conclusions that require no response. To the extent Stragent alleges that BMW (US) Holding

Corp. and BMW AG are parties to this action, BMW denies any such allegation as BMW (US)


                                              2
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 4 of 88 PageID #: 4963




Holding Corp. and BMW AG are not named parties.

        4.      BMW AG is based in Munich, Germany, and is the parent company of the
                BMW Group, which comprises BMW AG itself and all subsidiaries over
                which BMW AG has either direct or indirect control. The BMW Group
                encompasses entities in the Automotive, Motorcycles and Financial Services
                operating segments operating in about 140 countries and employing a
                workforce of about 134,682 people. BMW NA and BMW MC are part of the
                BMW Group.

ANSWER: To the extent that Paragraph 4 alleges that the BMW Group is a legal entity, BMW

denies such allegations; “BMW Group” is used to collectively describe the activities of a group of

entities and brands. “BMW Group” is not a legal entity and has no legal existence. Defendants

are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in the first two sentences of Paragraph 4. The remaining allegations in Paragraph 4

constitute legal conclusions that require no response. To the extent Stragent alleges that BMW

AG is a party to this action, BMW denies any such allegation as BMW AG is not a named party.

        5.      BMW NA markets all BMW-branded and Mini-branded automobiles in this
                country. BMW MC manufactures certain BMW cars in South Carolina,
                which it then transfers to BMW NA to market in this country, or to export to
                other countries.

ANSWER: BMW admits that BMW NA markets BMW- and Mini-branded automobiles. BMW

admits that BMW MC manufactures certain BMW automobiles in South Carolina. The remainder

of the allegations in Paragraph 5 constitute legal conclusions that require no response.

        6.      The automobiles which are manufactured by BMW MC, whether sold in this
                country or exported, and all BMW-branded and Mini-branded automobiles
                used, offered for sale, sold or imported by BMW NA, since July 11, 2017, the
                date Patent No. 9,705,765 issued, are collectively referred to here as “BMW
                Autos” or as “Accused Instrumentalities.”

ANSWER: The allegations in Paragraph 6 constitute legal conclusions that require no response,

but to the extent a response is required BMW denies the allegations of Paragraph 6.

                                JURISDICTION AND VENUE



                                                 3
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 5 of 88 PageID #: 4964




         7.      This is an action for patent infringement arising under the patent laws of the
                 United States of America, 35 U.S.C. § 1, et seq., including 35 U.S.C. § 271.
                 This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
                 1338(a).

ANSWER: The allegation of jurisdiction in Paragraph 7 constitutes a legal conclusion that

requires no response. To the extent a response is deemed required, BMW admits that Plaintiff

purports to state a civil claim arising under the patent laws of the United States, 35 U.S.C. § 1, et

seq., but BMW specifically denies any alleged infringement.

         8.      This Court has general and specific personal jurisdiction over Defendants
                 because both Defendants reside in the State of Delaware.

ANSWER: The allegations in Paragraph 8 constitute legal conclusions that require no response.

To the extent a response is deemed required, BMW does not contest that this Court has personal

jurisdiction for the purposes of this action, but denies that this is the most appropriate or convenient

forum to exercise jurisdiction over BMW in this case.

         9.      Venue is proper in this judicial district as to each Defendant under 28 U.S.C.
                 § 1400(b) because both Defendants reside in this judicial district

ANSWER: The allegation in Paragraph 9 constitutes a legal conclusion that requires no response.

To the extent a response is deemed required, BMW does not contest that venue exists in this

District for purposes of this action, but denies that this is the most appropriate or convenient forum

to exercise jurisdiction over BMW in this case. BMW denies each of the remaining allegations of

Paragraph 9.

                    DEFENDANTS’ USE OF AUTOSAR TECHNOLOGY

         10.     AUTOSAR (AUTomotive Open System ARchitecture) is an enabling
                 technology, and, particularly, a layered system for sharing information in an
                 automobile vehicle, which has been standardized by a worldwide
                 development partnership of vehicle manufacturers, suppliers and other
                 companies from the electronics, semiconductor and software industry.
                 AUTOSAR comprises, among other things, a set of specifications describing
                 software architecture components and defining their interfaces. The
                 AUTOSAR standards facilitate the exchange and update of software and


                                                   4
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 6 of 88 PageID #: 4965




                hardware over the service life of a vehicle by providing a common software
                infrastructure for automotive systems of all vehicle domains based on
                standardized interfaces for the different software layers. E.g. the software in
                a control module is stored at different levels. Highest up is the actual
                application that is unique to the different car manufacturers. The application
                corresponds to a certain function and means that something must finally be
                carried out. Execution is performed by the processor (Micro controller)
                generating an electrical output signal. But before the applications request
                reaches the processor, it (i.e. the request) must be managed by the different
                parts of the software. Communication between these software parts is now
                standardized according to guidelines from AUTOSAR. This means that the
                supplier supplies the control module with software that works directly with
                the car manufacturer's application. All control modules connected to FlexRay
                and CAN networks contain software components corresponding to
                AUTOSAR's specifications. AUTOSAR's specifications also apply to
                communication that occurs via FlexRay and CAN networks.

ANSWER: BMW is without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 10 and, therefore, denies each of the allegations.

        11.     The BMW Group is a Core Partner in the AUTOSAR consortium. The first
                BMW automobiles incorporating the Autosar technology were the 2009
                model year BMW Series 7. Since then, Autosar has become the standard in
                all BMW automobiles. Simon Furst, General Manager Software
                Development and Software Infrastructure for BMW AG, confirmed that
                AUTOSAR has been implemented as the core common requirement of all
                electronic control units of all BMW automobiles, or, in Mr. Furst’s words:
                “ONE ARCHITECTURE. ONE STANDARD. AUTOSAR.” Dr. Furst’s
                presentation indicates that BMW has incorporated the entirety of the Autosar
                standard relevant to, at least, the Controller Area Network (“CAN”), FlexRay
                and Ethernet networks. There have been several releases of AUTOSAR. The
                AUTOSAR Releases are backward-compatible, and any differences in the
                releases do not affect the application of the Autosar standard to the BMW
                Autos.

ANSWER: BMW admits that AUTOSAR advertises that the “BMW Group” is a “Core Partner.”

However, to the extent that Paragraph 11 alleges that the BMW Group is a legal entity, BMW

denies such allegations; “BMW Group” is used to collectively describe the activities of a group of

entities and brands. “BMW Group” is not a legal entity and has no legal existence. Further,

Stragent fails to provide sufficient specificity with respect to its allegation that BMW automobiles

incorporate “the entirety of the Autosar standard relevant to, at least, the Controller Area Network


                                                 5
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 7 of 88 PageID #: 4966




(“CAN”), FlexRay and Ethernet networks,” nor does Stragent provide sufficient specificity with

respect to when and where the alleged statements by Mr. Furst were made, and BMW is thus

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 11 and, therefore, denies each of the allegations. BMW also specifically

denies any alleged infringement. To the extent Stragent alleges that BMW AG is a party to this

action, BMW denies any such allegation as BMW AG is not a named party.

        12.     In the period from July 11, 2017, all BMW Autos that have been made, used,
                offered for sale, sold or imported into this country (including the X1, X2, X3,
                X4, X5, X6, X7, i3, i8, The BMW 2, 3, 4, 5, 7, 8 Series, Z4 and M Models, as
                well as BMW’s Mini-branded automobiles) have incorporated the Autosar
                technology.

ANSWER: Stragent fails to provide sufficient specificity with respect to its allegation that BMW

automobiles incorporate “the Autosar technology,” and BMW is thus without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 12

and, therefore, denies each of the allegations in Paragraph 12. BMW also specifically denies any

alleged infringement.

        13.     The Autosar systems in BMW Autos include a number of automotive
                electronic control units (“ECUs”), at least many of which are provided by
                third-party manufacturers. The ECUs comprise Autosar-related software
                provided by the BMW Group and software that is specified by the BMW
                Group, and specifically (a) the Autosar stack, which is the Autosar basic
                software (“BSW”) including the microcontroller abstraction layer and run
                time environment according to Autosar ver. 4.x.x; (b) BMW Autosar Core 4,
                which consists of the BMW System Software and a compatible Autosar Stack;
                and (c) BMW System Software, which denotes the BMW specific parts of the
                BMW Autosar Core 4 as well as related software specifications,
                documentations, software tools, exemplary build environment and tests. Dr.
                Furst stated in his presentation: “Common requirements and features to all
                OEMs shall be standardized in Autosar,” and that “BMW takes the
                AUTOSAR stack as base to develop and integrate all BMW specific
                functionalities, called ‘BMW system functions’, on top,” displaying an image
                of the BMW Autosar implementation:




                                                 6
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 8 of 88 PageID #: 4967




                 Dr. Furst continued: “BMW [i] delivers all BMW specific platform software
                 parts as source code for series development; [ii] delivers an example
                 configuration and a free license for the make/build system; [and iii] delivers
                 the SW-Cs in serial production quality and supports them during the whole
                 lifecycle.”

ANSWER: To the extent that Paragraph 13 alleges that the BMW Group is a legal entity, BMW

denies such allegations; “BMW Group” is used to collectively describe the activities of a group

of entities and brands including, it is not a legal entity and it has no legal existence. Further,

Stragent fails to provide sufficient specificity with respect to its allegations that “ECUs comprise

Autosar-related software,” nor does Stragent provide sufficient specificity with respect to when

and where the alleged statements by Mr. Furst were made, and BMW is thus without knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 13 and,

therefore, denies each of the allegations in Paragraph 13. To the extent Stragent alleges that

BMW AG is a party to this action, BMW denies any such allegation as BMW AG is not a named

party. BMW also specifically denies any alleged infringement.

         14.     Thereafter, the ECU manufacturer will substitute its own Autosar Stack, but
                 BMW requires that the Stack be compliant with the Autosar 4.x.x. standard,


                                                   7
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 9 of 88 PageID #: 4968




                or as Dr. Furst stated, the ECU provider “Has to ensure that ‘his’ stack is
                compliant to the required AUTOSAR version.” The ability to transmit data
                by way of AUTOSAR is an essential feature and function of BMW Autos.

ANSWER: Stragent fails to provide sufficient specificity with respect to its allegations that “the

Stack be compliant with the Autosar 4.x.x. standard,” nor does Stragent provide sufficient

specificity with respect to when and where the alleged statements by Mr. Furst were made, and

thus BMW is without knowledge or information sufficient to form a belief as to the truth of these

allegations and, therefore, denies these allegations. BMW is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 14 and,

therefore, denies each of the remaining allegations in Paragraph 14. BMW also specifically denies

any alleged infringement.

        15.     Although, as noted above, it is apparent that all BMW Autos comprise the
                Autosar systems specified by the BMW Group, it is impossible to determine
                the Autosar detail for any given BMW Auto. The reason is that the Autosar
                details are embedded in the firmware of the various ECUs of the BMW Auto,
                and at least many of the ECUs in BMW Autos are VIN-specific. That
                firmware information cannot be extracted from the ECUs. Further, the
                BMW Group has maintained its implementation of Autosar as a trade secret,
                and it is not possible to determine from publicly-available information the
                actual implementations of Autosar in BMW Autos, at least beyond the
                information that the BMW Group has generally implemented the full
                Autosar Release 4.x.x. Thus, for example, one can consider BMW Part
                MEVD172G, which is the Basic Control Unit DME:




ANSWER: To the extent that Paragraph 15 alleges that the BMW Group is a legal entity, BMW


                                                8
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 10 of 88 PageID #: 4969




 denies such allegations; “BMW Group” is used to collectively describe the activities of a group of

 entities and brands including, it is not a legal entity and it has no legal existence. Further, Stragent

 fails to provide sufficient specificity with respect to its allegations that “all BMW Autos comprise

 the Autosar systems specified by the BMW Group,” and thus BMW is without knowledge or

 information sufficient to form a belief as to the truth of that allegation and, therefore, denies this

 allegation. BMW is without knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations of Paragraph 15 and, therefore, denies each of the remaining

 allegations in Paragraph 15. BMW also specifically denies any alleged infringement.

          16.     The part is manufactured by Bosch, pursuant to the BMW Group’s
                  specifications, and is apparently incorporated into certain models. Part
                  MEVD172G has included the Infineon TriCore TC1797 32-Bit Single-Chip
                  Microcontroller:




                 The chip is designed to be compatible with Autosar for use in engine and
                 transmission control units, and includes, for example, both flash and Ram
                 memory, both CAN and FlexRay channels/modules, serial interfaces, and on-
                 chip debug support. Nevertheless, it is impossible to credibly deconstruct the
                 chip in the ECU to determine the software embedded in the chip. This



                                                    9
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 11 of 88 PageID #: 4970




                 illustrates the impossibility of determining the exact software that the BMW
                 Group had specified for any particular ECU or automobile.

 ANSWER: To the extent that Paragraph 16 alleges that the BMW Group is a legal entity, BMW

 denies such allegations; “BMW Group” is used to collectively describe the activities of a group of

 entities and brands. “BMW Group” is not a legal entity and has no legal existence. Further,

 Stragent fails to provide sufficient specificity with respect to its allegations that the “chip is

 designed to be compatible with Autosar,” and thus BMW is without knowledge or information

 sufficient to form a belief as to the truth of that allegation and, therefore, denies this allegation.

 BMW is without knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations of Paragraph 16 and, therefore, denies each of the remaining allegations in

 Paragraph 16. BMW also specifically denies any alleged infringement.

                                                COUNT I

               [ALLEGED] INFRINGEMENT OF U.S. PATENT NO. 10,248,477

         17.     Plaintiff realleges and incorporates by reference the paragraphs 1 through 16
                 of this Complaint, as if fully set forth herein.

 ANSWER: BMW repeats each and every response contained in the preceding and following

 Paragraphs as though fully set forth herein.

         18.     Plaintiff is the owner by assignment of United States Patent No. 10,248,477
                 entitled “System, Method and Computer Program Product for Sharing
                 Information in a Distributed Framework” (“the ‘477 Patent”). The ‘477
                 Patent was duly and legally issued on April 2, 2019. A true and correct copy
                 of the ‘477 Patent is attached as Exhibit A. Plaintiff holds the exclusive rights
                 to bring suit with respect to any past, present, and future infringement of the
                 ‘477 Patent.

 ANSWER: BMW denies that the ’477 patent was lawfully issued. Nevertheless, BMW admits

 that the issue date on the face of the ’477 patent, as indicated by a copy of the ’477 patent obtained

 from the USPTO’s website, is April 2, 2019, and that the patent is entitled “System, Method and

 Computer Program Product for Sharing Information in a Distributed Framework.” BMW is


                                                  10
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 12 of 88 PageID #: 4971




 without knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 18 and therefore denies each such allegation.

         19.     The ‘477 Patent claims are materially different from the claims that had been
                 considered in Inter Partes Reviews IPR2017-00676, IPR2017-00677, IPR2017-
                 00457, IPR2017-00458, IPR2017-01503, IPR2017-01502, IPR2017-01504,
                 2017-01519, IPR2017-01520, IPR2017-01521; 2017-01522, which collectively
                 involved Patent 8,209,705 claims 1-20, and Patent 8,566,843 claims 1-59
                 (collectively “Prior IPRs”). As one simple example, the ‘477 Patent claim 1
                 specifies a “layered system for sharing information,” wherein the information
                 is stored and, thereafter, the system “share[s] the stored information with at
                 least one of a plurality of heterogeneous processes including at least one
                 process associated with a second physical network selected from the group
                 consisting of FlexRay, Controller Area Network, and Local Interconnect
                 Network, utilizing a network protocol different from a protocol of the first
                 physical network,” which limitations were not included in the claims
                 considered in the Prior IPRs.

 ANSWER: BMW specifically denies that the ’477 patent claims are materially different from the

 claims that the PTAB found invalid in IPR2017-00457, IPR2017-00458, IPR2017-01502,

 IPR2017-01503, IPR2017-01504, IPR2017-01519, IPR2017-01520, IPR2017-01521; IPR 2017-

 01522, IPR2017-00676, and IPR2017-00677.            BMW denies the remaining allegations in

 Paragraph 19.

         20.     During the prosecution of the applications leading to the ‘477 Patent,
                 applicant cited to the Patent Office all the prior art that was raised during the
                 course of the Prior IPRs, and advised the Patent Office of the Prior IPR
                 proceedings, including that “The above cited inter partes reviews have
                 received final written decisions rendering all challenged claims
                 unpatentable.”

 ANSWER: BMW specifically denies that the applicant cited to the Patent Office all the material

 it was required to under its duty of candor. BMW denies the remaining allegations in Paragraph

 20.

         21.     Defendants have directly infringed at least claim 1 of the ‘477 Patent, literally
                 and/or under the doctrine of equivalents, by making, using, offering for sale,
                 selling, and/or importing Accused Instrumentalities, on and after April 2,
                 2019, without license or authority. Any Accused Instrumentalities containing
                 at least one ECU that operates according to, or in compliance with, Autosar


                                                11
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 13 of 88 PageID #: 4972




                 4.x.x standards inherently and necessarily infringes the claims of the ‘477
                 Patent. Infringement is demonstrated by the preliminary claim chart
                 attached as Exhibit E to this Complaint which compares the limitations of
                 exemplary claim 1 of the ‘477 Patent against the Accused Instrumentalities.
                 Defendants are also believed to infringe claims 2, 4-6, 9-13, 15-17, 20-24, and
                 26-30 of the ‘477 Patent, which will be determined once Plaintiff has an
                 opportunity for discovery, including receipt of Defendants’ core documents.

 ANSWER: BMW specifically denies that is has directly or indirectly infringed any claim of the

 ’477 patent, literally or under the doctrine of equivalents, in this judicial district or elsewhere in

 the United States. BMW denies any remaining allegations in Paragraph 21.

         22.     Plaintiff and Defendants have previously litigated U.S. Patents 8,209,705 and
                 8,566,843, which are patents which issued from a common application and
                 are related to the ‘477 Patent. In that prior litigation, Defendants never
                 produced any evidence that the Accused Instrumentalities were not
                 practicing Autosar and/or were not infringing the claims of U.S. Patents
                 8,209,705 and 8,566,843. If such evidence had existed, Defendants would have
                 disclosed such evidence to Plaintiff, because such proof would have been
                 sufficient to avoid the cost of the prior or future litigations. Thus, Defendants’
                 inability to identify any limitation in the Plaintiff’s asserted patents that is not
                 found in Autosar or in Defendants’ automotive vehicles is an eloquent
                 admission by Defendants that the implementation of Autosar infringes the
                 claims of Plaintiff’s asserted patents and that Defendants are knowingly
                 infringing.

 ANSWER: BMW admits that BMW and Stragent fully litigated U.S. Patent Nos. 8,209,705 and

 8,566,843, which are patents that issued from a common application and are related to the ’477

 patent, and that the Court in that litigation determined that BMW was the prevailing party. BMW

 admits Stragent asserts that noninfringement evidence relevant to the ’705 and ’843 patents would

 also be relevant to the ’477 patent, because the ’477 patent contains patentably indistinct claims to

 the ’705 and ’843 patents.       BMW denies that it was obligated to produce evidence of

 noninfringement in the prior litigation involving the ’705 and ’843 patents because it was

 Stragent’s burden to prove infringement and the patents were deemed invalid at an early stage in

 the litigation. BMW specifically denies that it was unable to identify any limitation in the

 Plaintiff’s asserted patents that is not found in Autosar or in Defendants’ automotive vehicles, and


                                                  12
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 14 of 88 PageID #: 4973




 that BMW admitted “eloquently” or otherwise, that BMW’s alleged implementation of Autosar

 infringes the claims of Plaintiff’s asserted patents. Moreover, “one cannot infringe an invalid

 patent as a matter of law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179

 (D. Del. Sept. 19, 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563,

 1583 (Fed. Cir. 1983) (“an invalid claim cannot give rise to liability for infringement….”). BMW

 denies the remaining allegations in Paragraph 22. BMW also specifically denies any alleged

 infringement.

         23.     Defendants’ acts of infringement have caused and continue to cause damage
                 to Plaintiff. Plaintiff is entitled to recover from Defendants the damages
                 sustained by Plaintiff as a result of Defendants’ wrongful acts.

 ANSWER: BMW denies the allegations in Paragraph 23. BMW also specifically denies any

 alleged infringement.

                                             COUNT II

         [ALLEGED] DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,031,790

         24.     Plaintiff realleges and incorporates by reference prior paragraphs 1 through
                 16 of this Complaint, as if fully set forth herein.

 ANSWER: Although Stragent only reincorporates its prior allegations through Paragraph 16,

 BMW repeats each and every response contained in the preceding and following Paragraphs as

 though fully set forth herein.

         25.     Plaintiff is the owner by assignment of United States Patent No. 10,031,790
                 (“the ‘790 Patent”) entitled “System, Method and Computer Program
                 Product for Sharing Information in a Distributed Framework.” The ‘790
                 Patent was duly and legally issued on July 24, 2018. A true and correct copy
                 of the ‘790 Patent is attached as Exhibit B. Plaintiff holds the exclusive rights
                 to bring suit with respect to any past, present, and future infringement of the
                 Patent.

 ANSWER: BMW denies that the ’790 patent was lawfully issued. Nevertheless, BMW admits

 that the issue date on the face of the ’790 patent, as indicated by a copy of the ’790 patent



                                                  13
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 15 of 88 PageID #: 4974




 obtained from the USPTO’s website, is July 24, 2018, and that the patent is entitled “System,

 Method and Computer Program Product for Sharing Information in a Distributed Framework.”

 BMW is without knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 25 and therefore denies each such allegation.

         26.     The ‘790 Patent claims are materially different from the claims that had been
                 considered in the Prior IPRs. Further, during the prosecution of the
                 applications leading to the ‘790 Patent, applicant cited to the Patent Office all
                 the prior art that was raised during the course of the Prior IPRs, and advised
                 the Patent Office of the Prior IPR proceedings, including that “The above
                 cited inter partes reviews have received final written decisions rendering all
                 challenged claims unpatentable.”

 ANSWER: BMW specifically denies that the ’790 patent claims are materially different from the

 claims that the PTAB found invalid in IPR2017-00457, IPR2017-00458, IPR2017-01502,

 IPR2017-01503, IPR2017-01504, IPR2017-01519, IPR2017-01520, IPR2017-01521; IPR 2017-

 01522, IPR2017-00676, and IPR2017-00677. BMW specifically denies that the applicant cited to

 the Patent Office all the material it was required to under its duty of candor. BMW denies the

 remaining allegations in Paragraph 26.

         27.     Defendants have been and now are directly infringing at least claim 15 of the
                 ‘790 Patent, literally and/or under the doctrine of equivalents, by making,
                 using, offering for sale, selling, and/or importing BMW Autos without license
                 or authority. Any BMW Auto containing at least one ECU that operates
                 according to, or in compliance with, Autosar 4.x.x standards inherently and
                 necessarily infringes the claims of this Patent. Infringement is demonstrated
                 by the preliminary claim chart attached as Exhibit F to this Complaint which
                 compares the limitations of exemplary claim 15 of the ‘790 Patent against the
                 Accused Instrumentalities. Further, Defendants’ BMW Autos may also be
                 infringing claims 1, 2, 11, 13 and 26, which will be determined once Plaintiff
                 has an opportunity for discovery, including receipt of Defendants’ core
                 documents.

 ANSWER: BMW specifically denies that is has directly or indirectly infringed any claim of the

 ’790 patent, literally or under the doctrine of equivalents, in this judicial district or elsewhere in

 the United States. BMW denies any remaining allegations in Paragraph 27.



                                                  14
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 16 of 88 PageID #: 4975




         28.     Defendants have been aware of the ‘790 Patent and its application to BMW
                 Autos since at least June 22, 2018, when Plaintiff delivered a notice letter to
                 Defendants’ counsel, advising Defendants of the about-to-issue application
                 for the ‘790 Patent, together with a claim chart demonstrating how BMW
                 Autos fell within the scope of at least the allowed application claim 50, which
                 is now claim 15 of the ‘790 Patent.

 ANSWER: BMW specifically denies that the ’790 patent has any applicability to BMW Autos,

 and that Stragent “demonstrate[ed] how BMW Autos fell within the scope of at least the allowed

 application claim 50, which is now claim 15 of the ’790 Patent.” Neither the June 22, 2018 “notice

 letter” nor the accompanying claim charts identify any BMW Automobile by name or model. The

 “notice letter” only vaguely states that “your company is employing the AUTOSAR standard in

 some of its products,” and accompanying claim charts purportedly map the AUTOSAR standards

 to certain claims of Stragent’s asserted patents, but the word “BMW” does not appear at all in the

 text of the “notice letter” or accompanying charts. Moreover, “one cannot infringe an invalid

 patent as a matter of law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179

 (D. Del. Sept. 19, 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563,

 1583 (Fed. Cir. 1983) (“an invalid claim cannot give rise to liability for infringement….”). BMW’s

 counsel responded to Stragent’s June 22, 2018 letter via a letter dated August 10, 2018, explaining

 that (1) the PTAB had already found patentably indistinct claims invalid; (2) Stragent failed to

 meet its duty of candor to the Patent Office by failing to disclose relevant information; (3) Stragent

 was estopped from obtaining and enforcing patents that were patentably indistinct in view of 37

 C.F.R. 42.73(d)(3)(i); and (4) its infringement theories were deficient.          BMW denies any

 remaining allegations in Paragraph 28. BMW also specifically denies any alleged infringement.

         29.     Defendants’ response to the above letter of June 22, 2018 never identified any
                 limitation of the ‘790 Patent that was missing or could not be found in the
                 Accused Instrumentalities. Further, Plaintiff and Defendants have previously
                 litigated U.S. Patents 8,209,705 and 8,566,843, which are patents which issued
                 from a common application and are related to the ‘790 Patent. In that prior
                 litigation, Defendants never produced any evidence that the Accused


                                                  15
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 17 of 88 PageID #: 4976




                 Instrumentalities were not practicing Autosar and/or were not infringing the
                 claims of U.S. Patents 8,209,705 and 8,566,843. If such evidence had existed,
                 Defendants would have disclosed such evidence to Plaintiff, because such
                 proof would have been sufficient to avoid the cost of the prior or future
                 litigations. Thus, Defendants’ inability to identify any limitation in the
                 Plaintiff’s patents that is not found in Autosar or in Defendants’ automotive
                 vehicles is an eloquent admission by Defendants that the implementation of
                 Autosar infringes the claims of Plaintiff’s asserted patents and that
                 Defendants are knowingly infringing. Defendants’ acts of infringement have
                 been willful.

 ANSWER: BMW denies that BMW’s response to Stragent’s June 22, 2018 letter did not explain

 why BMW does not infringe the ’790 patent. BMW’s counsel responded to Stragent’s June 22,

 2018 letter via a letter dated August 10, 2018, explaining that (1) the PTAB had already found

 patentably indistinct claims invalid; (2) Stragent failed to meet its duty of candor to the Patent

 Office by failing to disclose relevant information; (3) Stragent was estopped for obtaining and

 enforcing patents that were patentably indistinct in view of 37 C.F.R. 42.73(d)(3)(i); and (4) its

 infringement theories were deficient. Further, neither the June 22, 2018 “notice letter” nor the

 accompanying claim charts identify any BMW Automobile by name or model. The “notice letter”

 only vaguely states that “your company is employing the AUTOSAR standard in some of its

 products,” and accompanying claim charts purportedly map the AUTOSAR standards to certain

 claims of Stragent’s asserted patents, but the word “BMW” does not appear at all in the text of the

 “notice letter” or accompanying charts. Moreover, “one cannot infringe an invalid patent as a

 matter of law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del.

 Sept. 19, 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed.

 Cir. 1983) (“an invalid claim cannot give rise to liability for infringement….”). BMW admits that

 BMW and Stragent fully litigated U.S. Patent Nos. 8,209,705 and 8,566,843, which are patents

 that issued from a common application and are related to the ’790 patent, and that the Court in that

 litigation determined that BMW was the prevailing party. BMW admits Stragent asserts that



                                                 16
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 18 of 88 PageID #: 4977




 noninfringement evidence relevant to the ’705 and ’843 patents would also be relevant to the ’790

 patent, because the ’790 patent contains patentably indistinct claims to the ’705 and ’843 patents.

 BMW denies that it was obligated to produce evidence of noninfringement in the prior litigation

 involving the ’705 and ’843 patents because it is Stragent’s burden to prove infringement and the

 patents were deemed invalid at an early stage in the litigation. BMW denies the remaining

 allegations in Paragraph 29. BMW also specifically denies any alleged infringement.

         30.     Defendants’ acts of infringement have caused and continue to cause damage
                 to Plaintiff. Plaintiff is entitled to recover from Defendants the damages
                 sustained by Plaintiff as a result of Defendants’ wrongful acts.

 ANSWER: BMW denies the allegations in Paragraph 30. BMW also specifically denies any

 alleged infringement.

                                             COUNT III

         [ALLEGED] DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,002,036

         31.     Plaintiff realleges and incorporates by reference prior paragraphs 1 through
                 16 of this Complaint, as if fully set forth herein.

 ANSWER: Although Stragent only reincorporates its prior allegations through Paragraph 16,

 BMW repeats each and every response contained in the preceding and following Paragraphs as

 though fully set forth herein.

         32.     Plaintiff is the owner by assignment of United States Patent No. 10,002,036
                 (“the ‘036 Patent”) entitled “System, Method and Computer Program
                 Product for Sharing Information in a Distributed Framework.” The ‘036
                 Patent was duly and legally issued on June 19, 2018. A true and correct copy
                 of the ‘036 Patent is attached as Exhibit C. Plaintiff holds the exclusive rights
                 to bring suit with respect to any past, present, and future infringement of the
                 Patent.

 ANSWER: BMW denies that the ’036 patent was lawfully issued. Nevertheless, BMW admits

 that the issue date on the face of the ’036 patent, as indicated by a copy of the ’036 patent obtained

 from the USPTO’s website, is June 19, 2018, and that the patent is entitled “System, Method and



                                                  17
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 19 of 88 PageID #: 4978




 Computer Program Product for Sharing Information in a Distributed Framework.” BMW is

 without knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 32 and therefore denies each such allegation.

          33.     The ‘036 Patent claims are materially different from the claims that had been
                  considered in the Prior IPRs. Further, during the prosecution of the
                  applications leading to the ‘036 Patent, applicant cited to the Patent Office
                  the Prior IPRs and all the prior art that was raised during the course of the
                  Prior IPRs.

 ANSWER: BMW specifically denies that the ’036 patent claims are materially different from the

 claims that the PTAB found invalid in IPR2017-00457, IPR2017-00458, IPR2017-01502,

 IPR2017-01503, IPR2017-01504, IPR2017-01519, IPR2017-01520, IPR2017-01521; IPR 2017-

 01522, IPR2017-00676, and IPR2017-00677. BMW specifically denies that the applicant cited to

 the Patent Office all the material it was required to under its duty of candor. BMW denies the

 remaining allegations in Paragraph 33.

          34.     Defendants have been and now is directly infringing at least claim 1 of the
                  ‘036 Patent, literally and/or under the doctrine of equivalents, by making,
                  using, offering for sale, selling, and/or importing the Accused
                  Instrumentalities without license or authority. Any Accused Instrumentalities
                  containing at least one ECU that operates according to, or in compliance with,
                  Autosar 4.x.x standards inherently and necessarily infringes the claims of the
                  ‘036 Patent. Infringement is demonstrated by the preliminary claim chart
                  attached as Exhibit G to this Complaint which compares the limitations of
                  exemplary claim 1 of the ‘036 Patent against the Accused Instrumentalities.
                  Further, the Accused Instrumentalities may also be infringing claims 2-127,
                  which will be determined once Plaintiff has an opportunity for discovery,
                  including receipt of Defendants’ core documents.

 ANSWER: BMW specifically denies that it is has directly or indirectly infringed any claim of

 the ’036 patent, literally or under the doctrine of equivalents, in this judicial district or elsewhere

 in the United States. BMW denies any remaining allegations in Paragraph 34.

          35.     Defendants have been aware of the ‘036 Patent and its application to the
                  Accused Instrumentalities since at least June 22, 2018, when Plaintiff
                  delivered a notice letter to Defendants’ counsel, advising Defendants of the



                                                   18
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 20 of 88 PageID #: 4979




                 ‘036 Patent, together with Exhibit G which demonstrated how the Accused
                 Instrumentalities fell within the scope of claim 1 of the ‘036 Patent.

 ANSWER: BMW specifically denies that the ’036 patent has any applicability to BMW Autos

 and that Stragent “demonstrate[ed] how the Accused Instrumentalities fell within the scope of

 claim 1 of the ’036 Patent.” Neither the June 22, 2018 “notice letter” nor the accompanying claim

 charts identify any BMW Automobile by name or model. The “notice letter” only vaguely states

 that “your company is employing the AUTOSAR standard in some of its products,” and

 accompanying claim charts purportedly map the AUTOSAR standards to certain claims of

 Stragent’s asserted patents, but the word “BMW” does not appear at all in the text of the “notice

 letter” or accompanying charts. BMW’s counsel responded to Stragent’s June 22, 2018 letter via

 a letter dated August 10, 2018, explaining that (1) the PTAB had already found patentably

 indistinct claims invalid; (2) Stragent failed to meet its duty of candor to the Patent Office by

 failing to disclose relevant information; (3) Stragent was estopped for obtaining and enforcing

 patents that were patentably indistinct in view of 37 C.F.R. 42.73(d)(3)(i); and (4) its infringement

 theories were deficient. Moreover, “one cannot infringe an invalid patent as a matter of law.”

 Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del. Sept. 19, 2013); see

 also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed. Cir. 1983) (“an

 invalid claim cannot give rise to liability for infringement….”). BMW denies any remaining

 allegations in Paragraph 35. BMW also specifically denies any alleged infringement.

         36.     Defendants’ response to the above letter of June 22, 2018 never identified any
                 limitation of the ‘036 Patent that was missing or could not be found in the
                 Accused Instrumentalities. Further, Plaintiff and Defendants have previously
                 litigated U.S. Patents 8,209,705 and 8,566,843, which are patents which issued
                 from a common application and are related to the ‘036 Patent. In that prior
                 litigation, Defendants never produced any evidence that the Accused
                 Instrumentalities were not practicing Autosar and/or were not infringing the
                 claims of U.S. Patents 8,209,705 and 8,566,843. If such evidence had existed,
                 Defendants would have disclosed such evidence to Plaintiff, because such
                 proof would have been sufficient to avoid the cost of the prior or future


                                                  19
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 21 of 88 PageID #: 4980




                 litigations. Thus, Defendants’ inability to identify any limitation in the
                 Plaintiff’s asserted patents that is not found in Autosar or in Defendants’
                 automotive vehicles is an eloquent admission by Defendant that the
                 implementation of Autosar infringes the claims of Plaintiff’s asserted patents
                 and that Defendant is knowingly infringing. Defendants’ acts of infringement
                 have been willful.

 ANSWER: BMW denies that BMW’s response to Stragent’s June 22, 2018 letter did not explain

 why BMW does not infringe the ’036 patent. BMW’s counsel responded to Stragent’s June 22,

 2018 letter via a letter dated August 10, 2018, explaining that (1) the PTAB had already found

 patentably indistinct claims invalid; (2) Stragent failed to meet its duty of candor to the Patent

 Office by failing to disclose relevant information; (3) Stragent was estopped for obtaining and

 enforcing patents that were patentably indistinct in view of 37 C.F.R. 42.73(d)(3)(i); and (4) its

 infringement theories were deficient. Further, neither the June 22, 2018 “notice letter” nor the

 accompanying claim charts identify any BMW Automobile by name or model. The “notice letter”

 only vaguely states that “your company is employing the AUTOSAR standard in some of its

 products,” and accompanying claim charts purportedly map the AUTOSAR standards to certain

 claims of Stragent’s asserted patents, but the word “BMW” does not appear at all in the text of the

 “notice letter” or accompanying charts. Moreover, “one cannot infringe an invalid patent as a

 matter of law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del.

 Sept. 19, 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed.

 Cir. 1983) (“an invalid claim cannot give rise to liability for infringement….”). BMW admits that

 BMW and Stragent fully litigated U.S. Patent Nos. 8,209,705 and 8,566,843, which are patents

 that issued from a common application and are related to the ’036 patent, and that the Court in that

 litigation determined that BMW was the prevailing party. BMW admits Stragent asserts that

 noninfringement evidence relevant to the ’705 and ’843 patents would also be relevant to the ’036

 patent, because the ’036 patent contains patentably indistinct claims to the ’705 and ’843 patents.



                                                 20
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 22 of 88 PageID #: 4981




 BMW denies that it was obligated to produce evidence of noninfringement in the prior litigation

 involving the ’705 and ’843 patents because it was Stragent’s burden to prove infringement and

 the patents were deemed invalid at an early stage in the litigation. BMW denies the remaining

 allegations in Paragraph 36. BMW also specifically denies any alleged infringement.

         37.     Defendants’ acts of infringement have caused and continue to cause damage
                 to Plaintiff. Plaintiff is entitled to recover from Defendants the damages
                 sustained by Plaintiff as a result of Defendants’ wrongful acts.

 ANSWER: BMW denies the allegations in Paragraph 37. BMW also specifically denies any

 alleged infringement.

                                             COUNT IV

         [ALLEGED] DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,705,765

         38.     Plaintiff realleges and incorporates by reference prior paragraphs 1 through
                 9 of this Complaint, as if fully set forth herein.

 ANSWER: Although Stragent only reincorporates its prior allegations through Paragraph 9,

 BMW repeats each and every response contained in the preceding and following Paragraphs as

 though fully set forth herein.

         39.     Plaintiff is the owner by assignment of United States Patent No. 9,705,765
                 (“the ‘765 Patent”) entitled “System, Method and Computer Program
                 Product for Sharing Information in a Distributed Framework.” The ‘765
                 Patent was duly and legally issued on July 11, 2017. A true and correct copy
                 of the ‘765 Patent is attached as Exhibit D. Plaintiff holds the exclusive rights
                 to bring suit with respect to any past, present, and future infringement of the
                 Patent.

 ANSWER: BMW denies that the ’765 patent was lawfully issued. Nevertheless, BMW admits

 that the issue date on the face of the ’765 patent, as indicated by a copy of the ’765 patent obtained

 from the USPTO’s website, is July 11, 2017, and that the patent is entitled “System, Method and

 Computer Program Product for Sharing Information in a Distributed Framework.” BMW is

 without knowledge or information sufficient to form a belief as to the truth of the remaining



                                                  21
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 23 of 88 PageID #: 4982




 allegations in Paragraph 39 and therefore denies each such allegation.

         40.     The ‘765 Patent claims are materially different from the claims that had been
                 considered in the Prior IPRs. Further, during the prosecution of the
                 applications leading to the ‘765 Patent, applicant cited to the Patent Office
                 the Prior IPRs and all the prior art that was raised during the course of the
                 Prior IPRs.

 ANSWER: BMW specifically denies that the ’765 patent claims are materially different from the

 claims that the PTAB found invalid in IPR2017-00457, IPR2017-00458, IPR2017-01502,

 IPR2017-01503, IPR2017-01504, IPR2017-01519, IPR2017-01520, IPR2017-01521; IPR 2017-

 01522, IPR2017-00676, and IPR2017-00677. BMW specifically denies that the applicant cited to

 the Patent Office all the material it was required to under its duty of candor. BMW denies the

 remaining allegations in Paragraph 40.

         41.     Defendants have been and now is directly infringing at least claim 1 of the
                 ‘765 Patent, literally and/or under the doctrine of equivalents, by making,
                 using, offering for sale, selling, and/or importing the Accused
                 Instrumentalities without license or authority. Any Accused Instrumentalities
                 containing at least one ECU that operates according to, or in compliance with,
                 Autosar 4.x.x standards inherently and necessarily infringes the claims of this
                 Patent. Infringement is demonstrated by the preliminary claim chart
                 attached as Exhibit H to this Complaint which compares the limitations of
                 exemplary claim 1 of the ‘765 Patent against the Accused Instrumentalities.
                 Further, the Accused Instrumentalities may also be infringing additional
                 claims, which will be determined once Plaintiff has an opportunity for
                 discovery, including receipt of Defendants’ core documents.

 ANSWER: BMW specifically denies that is has directly or indirectly infringed any claim of the

 ’765 patent, literally or under the doctrine of equivalents, in this judicial district or elsewhere in

 the United States. BMW denies any remaining allegations in Paragraph 41.

         42.     Defendants have been aware of the ‘765 Patent and its application to the
                 Accused Instrumentalities since at least June 22, 2018, when Plaintiff
                 delivered a notice letter to counsel, advising Defendants of the ‘765 Patent,
                 together with a claim chart demonstrating how the Accused Instrumentalities
                 fell within the scope of claim 1 of the ‘765 Patent.

 ANSWER: BMW specifically denies that the ’765 patent has any applicability to BMW Autos



                                                  22
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 24 of 88 PageID #: 4983




 and that Stragent “demonstrate[ed] how the Accused Instrumentalities fell within the scope of

 claim 1 of the ‘765 Patent.” Neither the June 22, 2018 “notice letter” nor the accompanying claim

 charts identify any BMW Automobile by name or model. The “notice letter” only vaguely states

 that “your company is employing the AUTOSAR standard in some of its products,” and

 accompanying claim charts purportedly map the AUTOSAR standards to certain claims of

 Stragent’s asserted patents, but the word “BMW” does not appear at all in the text of the “notice

 letter” or accompanying charts. Moreover, “one cannot infringe an invalid patent as a matter of

 law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del. Sept. 19,

 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed. Cir. 1983)

 (“an invalid claim cannot give rise to liability for infringement….”). BMW’s counsel responded

 to Stragent’s June 22, 2018 letter via a letter dated August 10, 2018, explaining that (1) the PTAB

 had already found patentably indistinct claims invalid; (2) Stragent failed to meet its duty of candor

 to the Patent Office by failing to disclose relevant information; (3) Stragent was estopped for

 obtaining and enforcing patents that were patentably indistinct in view of 37 C.F.R. 42.73(d)(3)(i);

 and (4) its infringement theories were deficient. BMW denies any remaining allegations in

 Paragraph 42. BMW also specifically denies any alleged infringement.

         43.     Defendants’ response to the above letter of June 22, 2018 never identified any
                 limitation of the ‘765 Patent that was missing or could not be found in the
                 Accused Instrumentalities. Further, Plaintiff and Defendants had previously
                 litigated U.S. Patents 8,209,705 and 8,566,843, which are patents which issued
                 from a common application and are related to the ‘765 Patent. In that prior
                 litigation, Defendants never produced any evidence that the Accused
                 Instrumentalities were not practicing Autosar and/or were not infringing the
                 claims of U.S. Patents 8,209,705 and 8,566,843. If such evidence had existed,
                 Defendants would have disclosed such evidence to Plaintiff, because such
                 proof would have been sufficient to avoid the cost of the prior or future
                 litigations. Thus, Defendants’ inability to identify any limitation in the
                 Plaintiff’s asserted patents that is not found in Autosar or in Defendants’
                 automotive vehicles is an eloquent admission by Defendants that the
                 implementation of Autosar infringes the claims of Plaintiff’s asserted patents



                                                  23
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 25 of 88 PageID #: 4984




                 and that Defendants are knowingly infringing. Defendant’s acts of
                 infringement have been willful.

 ANSWER: BMW denies that BMW’s response to Stragent’s June 22, 2018 letter did not explain

 why BMW does not infringe the ’765 patent. BMW’s counsel responded to Stragent’s June 22,

 2018 letter via a letter dated August 10, 2018, explaining that (1) the PTAB had already found

 patentably indistinct claims invalid; (2) Stragent failed to meet its duty of candor to the Patent

 Office by failing to disclose relevant information; (3) Stragent was estopped for obtaining and

 enforcing patents that were patentably indistinct in view of 37 C.F.R. 42.73(d)(3)(i); and (4) its

 infringement theories were deficient. Further, neither the June 22, 2018 “notice letter” nor the

 accompanying claim charts identify any BMW Automobile by name or model. The “notice letter”

 only vaguely states that “your company is employing the AUTOSAR standard in some of its

 products,” and accompanying claim charts purportedly map the AUTOSAR standards to certain

 claims of Stragent’s asserted patents, but the word “BMW” does not appear at all in the text of the

 “notice letter” or accompanying charts. Moreover, “one cannot infringe an invalid patent as a

 matter of law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del.

 Sept. 19, 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed.

 Cir. 1983) (“an invalid claim cannot give rise to liability for infringement….”). BMW admits that

 BMW and Stragent fully litigated U.S. Patent Nos. 8,209,705 and 8,566,843, which are patents

 that issued from a common application and are related to the ’765 patent, and that the Court in that

 litigation determined that BMW was the prevailing party. BMW admits Stragent asserts that

 noninfringement evidence relevant to the ’705 and ’843 patents would also be relevant to the ’765

 patent, because the ’765 patent contains patentably indistinct claims to the ’705 and ’843 patents.

 BMW denies that it was obligated to produce evidence of noninfringement in the prior litigation

 involving the ’705 and ’843 patents because it is Stragent’s burden to prove infringement and the



                                                 24
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 26 of 88 PageID #: 4985




 patents were deemed invalid at an early stage in the litigation. BMW denies the remaining

 allegations in Paragraph 43. BMW also specifically denies any alleged infringement.

         44.     Defendants’ acts of infringement have caused and continue to cause damage
                 to Plaintiff. Plaintiff is entitled to recover from Defendants the damages
                 sustained by Plaintiff as a result of Defendants’ wrongful acts.

 ANSWER: BMW denies the allegations in Paragraph 44. BMW also specifically denies any

 alleged infringement.


                                   AFFIRMATIVE DEFENSES

    1. Without conceding that any of the following must necessarily be plead as an affirmative

 defense, or that any of the following is not already at issue by virtue of the foregoing denials, and

 without prejudice to BMW’s rights to plead additional defenses as discovery into the facts of the

 matter warrants, BMW asserts the following affirmative defenses:

                               FIRST AFFIRMATIVE DEFENSE
                                      (Noninfringement)

    2. Stragent is not entitled to any relief against BMW because BMW has not infringed, is not

 infringing directly, indirectly, by inducement of infringement or contributory infringement, or in

 any way (either literally or under the doctrine of equivalents), any valid and enforceable claims of

 the ’477, ’790, ’036 and ’765 patents.

                              SECOND AFFIRMATIVE DEFENSE
                                       (Invalidity)

    3. The ’477, ’790, ’036 and ’765 patents are invalid for failure to satisfy one or more of the

 conditions of patentability set in Title 35 of the United States Code, 35 U.S.C. § 100, et seq.,

 including, but not limited to, §§ 101, 102, 103, and 112.

                               THIRD AFFIRMATIVE DEFENSE
                                     (Claim Preclusion)

    4.   Claim preclusion bars Stragent’s assertion of the ’477, ’790, ’036 and ’765 patents at least


                                                  25
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 27 of 88 PageID #: 4986




 because (1) Stragent could have attempted to assert the ’477, ’790, ’036, and ’765 patents in

 Stragent, LLC v. BMW of N. Am., LLC, No. 6:16-cv-446-RWS-KNM (E.D. Tex.) but chose not to;

 (2) there has already been a final judgment on the merits finding BMW the “prevailing party” on

 the same cause of action; (3) there have already been eleven final PTAB decisions finding

 patentably indistinct claims invalid as documented below;

    Case No.       Parties     Patent   Petition     Institution      FWD              Outcome
  IPR2017-       Stragent     8,566,843 Dec. 9,      June 16,    June 13, 2018      Claims 1 and
  00457          Mercedes               2016         2017        (D.I. 12, Ex.      47–51
                                                                 A)                 unpatentable
  IPR2017-       Stragent     8,209,705 Dec. 9,      June 16,    June 13, 2018      Claims 1–7 and
  00458          Mercedes               2016         2017        (D.I. 12, Ex.      20 unpatentable
                                                                 B)
  IPR2017-       Stragent     8,209,705 Jan. 18,     June 16,    June 14, 2018      Claims 1–6 and
  00676          BMWNA                  2017         2017        (D.I. 12, Ex.      20 unpatentable
                                                                 C)
  IPR2017-       Stragent     8,566,843 Jan. 18,     June 16,    June 13, 2018      Claims 51–59
  00677          BMWNA                  2017         2017        (D.I. 12, Ex.      unpatentable
                                                                 D)
  IPR2017-       Stragent     8,209,705 June 6,      Dec. 8,     Dec. 6, 2018       Claims 8–19
  01502          Mercedes               2017         2017        (D.I. 12, Ex.      unpatentable
                                                                 E)
  IPR2017-       Stragent     8,566,843 June 6,      Dec. 8,     Dec. 6, 2018       Claims 2–37,
  01503          Mercedes               2017         2017        (D.I. 12, Ex.      39–46, and 52–
                                                                 F)                 59 unpatentable
  IPR2017-       Stragent     8,566,843 June 6,      Dec. 8,     Dec. 6, 2018       Claims 2–37,
  01504          Mercedes               2017         2017        (D.I. 12, Ex.      40–46 and 52–
                                                                 G)                 59 unpatentable
  IPR2017-       Stragent     8,566,843 June 6,      Dec. 8,     Dec. 6, 2018       Claims 1–50
  01519          BMWNA                  2017         2017        (D.I. 12, Ex.      unpatentable
                                                                 H)
  IPR2017-       Stragent     8,566,843 June 6,      Dec. 8,     Dec. 6, 2018       Claims 1–18
  01520          BMWNA                  2017         2017        (D.I. 12, Ex. I)   and 20–50
                                                                                    unpatentable
  IPR2017-       Stragent     8,209,705 June 6,      Dec. 8,      Dec. 6, 2018      Claims 7–17
  01521          BMWNA                  2017         2017         (D.I. 12, Ex.     and 19
                                                                  J)                unpatentable
  IPR2017-       Stragent     8,209,705 June 6,      Dec. 8,      Dec. 6, 2018      Claims 7–14
  01522          BMWNA                  2017         2017         (D.I. 12, Ex.     and 16–19
                                                                  K)                unpatentable

 and (4) the estoppel provisions of 37 C.F.R. § 42.73(d)(3) should have barred Stragent from


                                               26
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 28 of 88 PageID #: 4987




 obtaining the ’477, ’790, and ’036 patents, and bars Stragent from asserting the ’477, ’790, and

 ’036 patents, see Regents of the University of Minnesota v. LSI Corp., 926 F.3d 1327, 1345 n.5

 (Fed. Cir. 2019) (additional views opinion). BMW expressly incorporates its Motion to Dismiss

 and Memorandum in Support (D.I. 11; D.I. 12), and all subsequent briefing and accompanying

 exhibits (D.I. 19, 26, 34, 35, 37).

                              FOURTH AFFIRMATIVE DEFENSE
                                     (Issue Preclusion)

     5. Issue preclusion bars Stragent’s assertion of the ’477, ’790, ’036 and ’765 patents at least

 because (1) Stragent could have attempted to assert the ’477, ’790, ’036, and ’765 patents in

 Stragent, LLC v. BMW of N. Am., LLC, No. 6:16-cv-446-RWS-KNM (E.D. Tex.) but chose not to;

 (2) there has already been a final judgment on the merits finding BMW the “prevailing party” on

 the same cause of action; (3) there has already been eight final PTAB decisions finding patentably

 indistinct claims invalid as documented below;

    Case No.        Parties      Patent   Petition     Institution      FWD               Outcome
  IPR2017-        Stragent      8,566,843 Dec. 9,      June 16,    June 13, 2018       Claims 1 and
  00457           Mercedes                2016         2017        (D.I. 12, Ex.       47–51
                                                                   A)                  unpatentable
  IPR2017-        Stragent      8,209,705 Dec. 9,      June 16,    June 13, 2018       Claims 1–7 and
  00458           Mercedes                2016         2017        (D.I. 12, Ex.       20 unpatentable
                                                                   B)
  IPR2017-        Stragent      8,209,705 Jan. 18,     June 16,    June 14, 2018       Claims 1–6 and
  00676           BMWNA                   2017         2017        (D.I. 12, Ex.       20 unpatentable
                                                                   C)
  IPR2017-        Stragent      8,566,843 Jan. 18,     June 16,    June 13, 2018       Claims 51–59
  00677           BMWNA                   2017         2017        (D.I. 12, Ex.       unpatentable
                                                                   D)
  IPR2017-        Stragent      8,209,705 June 6,      Dec. 8,     Dec. 6, 2018        Claims 8–19
  01502           Mercedes                2017         2017        (D.I. 12, Ex.       unpatentable
                                                                   E)
  IPR2017-        Stragent      8,566,843 June 6,      Dec. 8,     Dec. 6, 2018        Claims 2–37,
  01503           Mercedes                2017         2017        (D.I. 12, Ex.       39–46, and 52–
                                                                   F)                  59 unpatentable




                                                  27
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 29 of 88 PageID #: 4988




  IPR2017-        Stragent      8,566,843 June 6,       Dec. 8,        Dec. 6, 2018       Claims 2–37,
  01504           Mercedes                2017          2017           (D.I. 12, Ex.      40–46 and 52–
                                                                       G)                 59 unpatentable
  IPR2017-        Stragent      8,566,843 June 6,       Dec. 8,        Dec. 6, 2018       Claims 1–50
  01519           BMWNA                   2017          2017           (D.I. 12, Ex.      unpatentable
                                                                       H)
  IPR2017-        Stragent      8,566,843 June 6,       Dec. 8,        Dec. 6, 2018       Claims 1–18
  01520           BMWNA                   2017          2017           (D.I. 12, Ex. I)   and 20–50
                                                                                          unpatentable
  IPR2017-        Stragent      8,209,705 June 6,       Dec. 8,        Dec. 6, 2018       Claims 7–17
  01521           BMWNA                   2017          2017           (D.I. 12, Ex.      and 19
                                                                       J)                 unpatentable
  IPR2017-        Stragent      8,209,705 June 6,       Dec. 8,        Dec. 6, 2018       Claims 7–14
  01522           BMWNA                   2017          2017           (D.I. 12, Ex.      and 16–19
                                                                       K)                 unpatentable

 and (4) the estoppel provisions of 37 C.F.R. § 42.73(d)(3) should have barred Stragent from

 obtaining the ’477, ’790, and ’036 patents, and bars Stragent from asserting the ’477, ’790, and

 ’036 patents, see Regents of the University of Minnesota v. LSI Corp., 926 F.3d 1327, 1345 n.5

 (Fed. Cir. 2019) (additional views opinion). BMW expressly incorporates its Motion to Dismiss

 and Memorandum in Support (D.I. 11; D.I. 12), and all subsequent briefing and accompanying

 exhibits (D.I. 19, 26, 34, 35, 37).

                               FIFTH AFFIRMATIVE DEFENSE
                             (Unenforceability of the Asserted Patents)

     6. The presently asserted patents are continuations of patents that Stragent previously asserted

 against one or more of the named defendants in this case. During prosecution of the ’790, ’036,

 and ’765 patents, Stragent filed terminal disclaimers over one or both of the previously asserted

 patents: U.S. Patent Nos. 8,209,705 (the “’705 patent”) and 8,566,843 (the “’843 patent”) (the

 “Texas Patents”). During prosecution of the fourth asserted patent, the ’477 patent, Stragent filed

 a terminal disclaimer over the ’790 and ’036 patents, each of which is terminally disclaimed over

 the ’705 and ’843 patents. Stragent filed these terminal disclaimers rather than identifying any

 elements of the asserted patents that render their claims patentably distinct from the Texas Patents,



                                                  28
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 30 of 88 PageID #: 4989




 whose claims have all been found to be unpatentable by the Patent Office in inter partes review

 (IPR) proceedings, and intentionally withheld material information related to their alleged

 patentability from the Patent Office

 A.      Stragent’s Earlier Unsuccessful Assertions of Patents in the Same Family

      7. In 2011, Stragent asserted the ultimate parent of the asserted patents, U.S. Patent No.

 7,802,263 (“the ’263 patent”) against a host of companies, including Robert Bosch LLC (“Bosch”).

 Over a year later, Stragent dismissed its claims with prejudice.            See Stragent, LLC v.

 STMicroelectronics, Inc., No. 6:11-cv-111-LED, D.I. 1 & 406 (E.D. Tex.) (“Stragent I”).

      8. In 2016, Stragent filed a complaint asserting later patents in the same family against

 a number of BMW, Mercedes, and Volvo corporate entities. Stragent, LLC v. BMW of N. Am.,

 LLC, No. 6:16-cv-446-RWS-KNM (E.D. Tex.) (“Stragent II”), D.I. 1 & 60 (consolidating BMW

 case with cases filed against Mercedes and Volvo). The ’705 and ’843 patents asserted in Stragent

 II were continuations of the ’263 patent asserted in Stragent I, and the Stragent II complaint

 asserted infringement against automotive products allegedly compliant with AUTOSAR

 specifications. Stragent’s initial complaint in Stragent II was dismissed (without prejudice) for

 failing to properly plead infringement and identifying “no common element between the

 AUTOSAR Standard and the asserted claims, nor . . . explain[ing] how the accused products, by

 complying with the AUTOSAR Standard, . . . infringe the asserted claims.” Id., D.I. 29 at 9–10

 (Report and Recommendation to dismiss Stragent’s improperly pleaded complaint). Stragent later

 filed an amended complaint.        Id., D.I. 34. Stragent then served infringement contentions

 improperly attempting to assert a third patent in the same family (U.S. Patent No. 9,575,817 (“the

 ’817 patent”)), which is a continuation of the ’843 patent asserted in the Stragent II complaints.

 When Defendants objected to the addition, Stragent argued there would be no prejudice because

 the ’817 patent and the Texas Patents “share the same specification, cover the same subject matter,


                                                  29
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 31 of 88 PageID #: 4990




 and have closely related claims.” Id., D.I. 80 at 2, 3. See also infra, at “Patent Family Tree.”

       9. While Stragent II was pending, BMW and Mercedes2 filed multiple petitions for IPR

 of the Texas Patents, resulting in eleven final written decisions in which the PTAB found all claims

 of the Texas Patents unpatentable:

       Case No.     Parties      Patent   Petition      Institution      FWD               Outcome
     IPR2017-     Stragent      8,566,843 Dec. 9,       June 16,    June 13, 2018       Claims 1 and
     00457        Mercedes                2016          2017        (D.I. 12, Ex.       47–51
                                                                    A)                  unpatentable
     IPR2017-     Stragent      8,209,705 Dec. 9,       June 16,    June 13, 2018       Claims 1–7 and
     00458        Mercedes                2016          2017        (D.I. 12, Ex.       20 unpatentable
                                                                    B)
     IPR2017-     Stragent      8,209,705 Jan. 18,      June 16,    June 14, 2018       Claims 1–6 and
     00676        BMWNA                   2017          2017        (D.I. 12, Ex.       20 unpatentable
                                                                    C)
     IPR2017-     Stragent      8,566,843 Jan. 18,      June 16,    June 13, 2018       Claims 51–59
     00677        BMWNA                   2017          2017        (D.I. 12, Ex.       unpatentable
                                                                    D)
     IPR2017-     Stragent      8,209,705 June 6,       Dec. 8,     Dec. 6, 2018        Claims 8–19
     01502        Mercedes                2017          2017        (D.I. 12, Ex.       unpatentable
                                                                    E)
     IPR2017-     Stragent      8,566,843 June 6,       Dec. 8,     Dec. 6, 2018        Claims 2–37,
     01503        Mercedes                2017          2017        (D.I. 12, Ex.       39–46, and 52–
                                                                    F)                  59 unpatentable
     IPR2017-     Stragent      8,566,843 June 6,       Dec. 8,     Dec. 6, 2018        Claims 2–37,
     01504        Mercedes                2017          2017        (D.I. 12, Ex.       40–46 and 52–
                                                                    G)                  59 unpatentable
     IPR2017-     Stragent      8,566,843 June 6,       Dec. 8,     Dec. 6, 2018        Claims 1–50
     01519        BMWNA                   2017          2017        (D.I. 12, Ex.       unpatentable
                                                                    H)
     IPR2017-     Stragent      8,566,843 June 6,       Dec. 8,     Dec. 6, 2018        Claims 1–18
     01520        BMWNA                   2017          2017        (D.I. 12, Ex. I)    and 20–50
                                                                                        unpatentable
     IPR2017-     Stragent      8,209,705 June 6,       Dec. 8,       Dec. 6, 2018      Claims 7–17
     01521        BMWNA                   2017          2017          (D.I. 12, Ex.     and 19
                                                                      J)                unpatentable
     IPR2017-     Stragent      8,209,705 June 6,       Dec. 8,       Dec. 6, 2018      Claims 7–14
     01522        BMWNA                   2017          2017          (D.I. 12, Ex.     and 16–19
                                                                      K)                unpatentable


 2
  The petitioning Mercedes parties were Daimler AG, Daimler North America Corporation,
 Mercedes-Benz USA, LLC, and Mercedes-Benz U.S. International, Inc.


                                                  30
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 32 of 88 PageID #: 4991




    10. Stragent appealed the first round of IPR decisions to the Court of Appeals for the Federal

 Circuit, but these appeals were dismissed for failure to prosecute after Stragent stated that it “would

 be a waste of the Court’s time and the parties’ resources to continue [Stragent’s already noticed

 appeals] and/or file new appeals.” Stragent II, D.I. 109, Ex. O at 5 (Jan. 24, 2019, email from

 Stragent counsel to BMW counsel); Stragent, LLC v. BMW of N. Am., LLC, No. 18-2294, D.I. 20

 & No. 18-2295, D.I. 10 (Fed. Cir. Feb. 11, 2019) (dismissing appeals). Stragent did not appeal

 any other IPR decisions.

    11. Based on these final written decisions, BMW moved for summary judgment of invalidity.

 Stragent II, D.I. 109. In response, Stragent disclaimed all claims of the Texas Patents and moved

 to dismiss its infringement allegations against BMW, Daimler-Mercedes and Volvo with

 prejudice. Id., D.I. 111, Exs. A & B (attaching disclaimers of the Texas Patents). The Texas Court

 dismissed all the Stragent II cases with prejudice on July 23, 2019, finding Defendants to be the

 prevailing parties. Id., D.I. 121 at 2. The Court issued the Final Judgment on June 16, 2020. Id.,

 D.I. 141.

    12. On June 22, 2018, while IPR proceedings for the Texas Patents and the Stragent II case

 were pending, Stragent sent Defendants’ counsel letters threatening four patents, three of which it

 now asserts in this case: (1) the ’765 patent; (2) the ’036 patent; (3) the application that would

 become the ’790 patent; and (4) the ’817 patent (which is not asserted in this case). See, e.g., D.I.

 12, Ex. L (June 8, 2020 BMW Rule 11 Letter Enclosure 1 (Stragent June 22, 2018 Threat Letter

 to BMW)). In response, Defendants’ respectively explained why the asserted patents were invalid

 and not infringed, at least because (1) the Patent Trial and Appeal Board (“PTAB”) had already

 found patentably indistinct claims to be invalid; (2) Stragent failed to meet its duty of candor to

 the Patent Office by failing to disclose relevant information; (3) Stragent was estopped from




                                                   31
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 33 of 88 PageID #: 4992




 obtaining and enforcing patents that were patentably indistinct in view of 37 C.F.R. § 42.73(d)(3);

 and (4) Stragent’s infringement theories were deficient. D.I. 12, Ex. L (June 8, 2020 BMW Rule

 11 Letter Enclosure 2 (BMW Aug. 10, 2018 letter to Stragent)); D.I. 12, Ex. M (Aug. 13, 2018

 Volvo letter); D.I. 12, Ex. N (Aug. 14, 2018 Mercedes letter).

 B.       The Accused Technology Is Identical and the Asserted Claims Substantially, If Not
          Completely, Overlap Those in Stragent II

      13. That the Accused Technology is identical to that accused in Stragent II, and the asserted

 claims substantially, if not completely, overlap the Texas Patents previously invalidated by the

 PTAB illustrates the materiality of those prior decisions to the patentability of the asserted patents.

                 1. The Patent Family Tree

      14. The asserted patents are all continuations of, and terminally disclaimed over, the ’263

 patent, the Texas Patents (found invalid in IPRs and expressly disclaimed by Stragent), and the

 ’817 patent (or to other patents in the chain that are terminally disclaimed to these patents):

      U.S. Provisional App. No.
              60/434,018             Provisional Application
         Filed Dec. 17, 2002
      U.S. Patent No. 7,802,263      ’263 patent: Asserted unsuccessfully against Bosch in
        (App. No. 10/737,690)        Stragent I; case dismissed with prejudice.
         Filed Dec. 15, 2003
      U.S. Patent No. 8,209,705
                                     ’705 patent (D.I. 12, Ex. O): PTAB final decisions finding all
        (App. No. 12/182,570)
                                     claims invalid; not appealed.
          Filed July 30, 2008
      U.S. Patent No. 8,566,843
                                     ’843 patent (D.I. 12, Ex. P): PTAB final decisions finding all
        (App. No. 13/531,319)
                                     claims invalid; not appealed.
         Filed June 22, 2012
                                     ’817 patent: Stragent states that it “share[s] the same
      U.S. Patent No. 9,575,817
                                     specification, cover the same subject matter, and ha[s]
       (App. No. 14/011,705)
                                     closely related claims” to those of the invalidated Texas
         Filed Aug. 27, 2013
                                     Patents.
   U.S. Patent      U.S. Patent
                                     ’765 patent: Asserted here;    ’036 patent: Asserted here;
       No.              No.
                                     terminally disclaimed over     terminally disclaimed over
    9,705,765       10,002,036
                                     now-invalid ’705 and ’843      now-invalid ’705 and ’843
    (App. No.        (App. No.
                                     patents, as well as the        patents, as well as the parent
   15/405,088)      15/405,110)



                                                   32
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 34 of 88 PageID #: 4993




  Filed Jan. 12,     Filed Jan. 12,   parent ’263 and ’817         ’263 and ’817 patents and sister
      2017               2017         patents.                     co-asserted ’765 patent.

   U.S. Patent No. 10,031,790         ’790 patent: Asserted here; terminally disclaimed over now-
     (App. No. 15/919,201)            invalid ’705 and ’843 patents, as well as the parent ’263,
       Filed Mar. 12, 2018            ’817, and ’036 patents.
        U.S. Patent Pub.
          2019/0004880                Pending application; terminally disclaimed over ’843, ’036,
     (App. No. 16/042,159)            ’477, ’790, and ’817 patents.
       Filed July 23, 2018
   U.S. Patent No. 10,248,477         ’477 patent: Asserted here; terminally disclaimed over ’790
     (App. No. 16/148,949)            and ’036 patents, which themselves are terminally disclaimed
        Filed Oct. 1, 2018            over invalid patents as noted above.

                   2. The Texas Patents

    15. The Texas Patents are both entitled “System, Method and Computer Program Product for

 Sharing Information in a Distributed Framework,” and share a specification. They are directed to

 using automotive electronic control unit (“ECU”) gateway middleware having associated “bulletin

 board” memory that allows for “real-time” sharing of information across different in-vehicle

 networks—e.g., sharing information between two or more of a Controller Area Network (“CAN”),

 Local Interconnect Network (“LIN”), and FlexRay Network in “vehicle communication and

 control systems, real-time monitoring systems, industrial automation and control systems, as well

 as any other desired system.” D.I. 12, Ex. O (’705 patent at 1:22–25, 3:24–33). The Texas Patents

 state that multiple automotive ECUs “control complex applications such as engine control, brake

 control, or diagnostics” while connected by multiplexing bus-systems corresponding to different

 networks. Id. at 3:13–16, 3:26–33. Such ECUs have software for interfacing with the ECU’s

 input/output mechanisms and storing information within the ECU. Id. at 4:45–5:9. These ECUs

 share arbitrated access to a “common, or shared storage system that is connected to all of the

 system networks through network interfaces.” Id. at 7:30-32, 8:13–31.

    16. This functionality was well known in the art before the respective priority dates. See, e.g.,

 D.I. 12, Ex. K (IPR2017-1522, Paper No. 32 at 38–44); see also D.I. 12, Exs. A–K. Thus, every


                                                   33
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 35 of 88 PageID #: 4994




 claim of these patents (79 total—20 for ’705 patent and 59 for ’843 patent) was found invalid by

 the Patent Office, as discussed above.

                3. The Patents-in-Suit

     17. The ’765, ’036, ’790, and ’477 patents-in-suit are each continuations of the ’817 patent,

 which is a continuation of the Texas Patents, and a further continuation of the ’263 patent. Each

 of the patents-in-suit shares the same title and specification with these other patents in the priority

 chain. All of these patents thus provide the same disclosure of an ECU gateway middleware

 having shared memory that operates to allow for the transmission of information between different

 in-vehicle environments.

                    a. U.S. Patent No. 9,705,765

     18. Stragent filed the continuation application that ultimately issued as the ’765 patent on

 January 12, 2017, days before BMW and Mercedes filed the first round of IPRs on the Texas

 Patents. D.I. 12, Ex. Q (’765 patent file history). Though no office action was issued, Stragent

 and the Examiner communicated via email regarding Stragent’s amended claims, which the

 Examiner said he would allow if Stragent filed terminal disclaimers over the invalid Texas

 Patents.3 Id. at 202-203. Stragent did not dispute the need for these terminal disclaimers, nor did

 Stragent argue that the claims of the ’765 patent were patentably distinct from its parent patents.

 Id. at 112 (Mar. 3, 2017, Terminal Disclaimers). Thus, Stragent tacitly admitted that the ’765 patent

 contained the same or substantially the same subject matter as the invalid ’705 and ’843 patents.

     19. Asserted claim 1 of the ’765 patent is consistent in scope with the invalidated claims of the



 3
   Terminal disclaimers may be “filed to obviate judicially created double patenting in a patent
 application.” 37 C.F.R. § 1.321(c). A “nonstatutory” double-patenting rejection, which is at issue
 here, is based on a judicially created doctrine grounded in public policy and which is primarily
 intended to prevent prolongation of the patent term by prohibiting claims in a second patent not
 patentably distinct from claims in a first patent. M.P.E.P. § 1504.06.


                                                   34
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 36 of 88 PageID #: 4995




 Texas Patents. For example, the core elements of each independent claim of the ’765 patent,

 including claim 1, include: (a) an electronic control unit and nonvolatile memory; (b) software

 configured to receive information from a first physical network; (c) issuing a storage request in

 response to receipt of this information and determining whether a storage resource is available and

 whether a threshold has been reached; (d) in the event that a storage resource is not available and

 the threshold has not been reached, issuing another storage request in connection with the storage

 resource; (e) in the event the storage resource is not available and the threshold has been reached,

 sending a notification; (f) in the event the storage resource is available, storing the information in

 the storage resource; (g) sharing the stored information with at least a process associated with a

 second physical network in less than one second; and (h) interfaces, including a first

 communications interface having a first interface-related data link layer component for interfacing

 with a CAN and a second communication interface having a second interface-related data link

 layer component for interfacing with a Flexray network. See, e.g., D.I. 1, Ex. D at 26–29 (’765

 patent at claims 1, 12, 13, 24). Each of these elements (or a patentably indistinct variant) is found,

 for example, in invalidated claim 20 of the ’705 patent and invalidated claim 51 of the ’843 patent. 4

                        i. Stragent’s Inequitable Conduct Regarding the ’765 Patent

     20. The ’765 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry.

 See, e.g., D.I. 12, Ex. Q at 29-30 (Dec. 27, 2016 Transmittal Letter), 111-112 (Feb. 27, 2017

 Transmittal Letter). Mr. Fortenberry intentionally and knowingly failed to disclose material

 information during the prosecution of the ’765 patent in violation of his duty of candor to the

 Patent Office. Had Mr. Fortenberry or Stragent disclosed this information, the ’765 patent would



 4
   See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
 accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 64-65, incorporated herein by
 reference.


                                                  35
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 37 of 88 PageID #: 4996




 not have issued.

    21. For example, during prosecution of the ’765 patent, Mr. Fortenberry admitted that “related

 patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II, but Mr.

 Fortenberry expressly stated twice that “[n]o invalidity contentions” were provided in such

 litigation. D.I. 12, Ex. Q at 29-30 (Dec. 27, 2016 Transmittal Letter) & 111-112 (Feb. 27, 2017

 Transmittal Letter). Yet, invalidity contentions were served on Stragent on June 22, 2017 (see

 Stragent II, D.I. 96), weeks before the ’765 patent issued on July 11, 2017. Notwithstanding,

 neither Stragent nor Mr. Fortenberry provided these contentions to the Examiner. These invalidity

 contentions included claim charts detailing the invalidity of the ’705 and ’843 patents, which the

 Examiner would have found material to the patentability of the ’765 patent. Indeed, these

 contentions show that elements of the claims of the ’705 and ’843 patents are invalid, and as shown

 by Mr. Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr. Fortenberry

 knew and conceded that the ’765 patent contained substantially the same subject matter as the

 invalid ’705 and ’843 patents. Moreover, Mr. Fortenberry specifically mentioned to the Examiner

 that “no invalidity contentions [had] been provided in such litigation.” D.I. 12, Ex. Q at 30, 112.

 These facts show that, at a minimum, Mr. Fortenberry and Stragent knew invalidity contentions to

 be material, and knew that he had an obligation to disclose such contentions if/when they were

 provided. Stragent and Mr. Fortenberry knew that the invalidity contentions were material and

 knew that they had an obligation to disclose them to the Examiner.            See, e.g., M.P.E.P.

 § 2001.06.(c) (providing that “the existence of such litigation and any other material information

 arising therefrom must be brought to the attention of the examiner” and noting that an example of

 “such material information is any assertion that is made during litigation and/or trial proceeding

 which is contradictory to assertions made to the examiner” and information that may arise in




                                                 36
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 38 of 88 PageID #: 4997




 “pleadings, admissions, discovery including interrogatories, depositions, and other documents and

 testimony.”).

    22. Additionally, although Mr. Fortenberry mentioned in transmittal letters that the ’843 and

 ’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, and 2017-

 00677) and stated that Stragent was submitting the references from those IPRs (D.I. 12, Ex. Q at

 30, 112), Mr. Fortenberry failed to disclose these IPRs in a list as required by PTO rules. As such,

 the file history of the ’765 patent contains no indication that the Examiner focused on the IPRs,

 which is confirmed by the fact that the IPR decisions are not listed on the face of the ’765 patent.

 See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020) (explaining

 the requirement for a separate list of references); 37 C.F.R. § 1.97(i) (non-compliant disclosures

 are not considered); Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d 670, 702

 (D. Md. 2009) (recognizing that examiners rely on Information Disclosure Statement lists, not

 accompanying memoranda, when determining what to review), vacated on other grounds by sub

 nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir.

 2010). In other words, Mr. Fortenberry knowingly failed to disclose the actual IPRs directed at

 the ’843 patent and ’705 patent to the Examiner during prosecution of the ’765 patent. And, again,

 as shown by Mr. Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr.

 Fortenberry knew and conceded that the ’765 patent contained substantially the same subject

 matter as the invalid ’705 and ’843 patents.

    23. Moreover, Mr. Fortenberry never submitted the institution decisions from the IPRs he did

 identify, despite the fact that those institution decisions issued on June 16, 2017, almost a month

 before the ’765 patent issued on July 11, 2017. And Mr. Fortenberry failed entirely to disclose the

 additional seven IPRs that were filed on June 6, 2017 (IPR2017-01502, IPR2017-01503, IPR2017-




                                                 37
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 39 of 88 PageID #: 4998




 01504, IPR2017-01519, IPR2017-01520, IPR2017-01521, IPR2017-01522), despite having over

 a month to do so before the ’765 patent issued on July 11, 2017.

    24. These failures are clear and convincing evidence that Mr. Fortenberry (1) misrepresented

 or omitted information material to patentability; and (2) did so with specific intent to mislead or

 deceive the PTO, rendering the ’765 patent unenforceable. This not only renders the ’765 patent

 unenforceable, it impacts Stragent’s patent portfolio as a whole. See Therasense, Inc. v. Becton,

 Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                    b. U.S. Patent No. 10,002,036

    25. Stragent filed the continuation application that ultimately issued as the ’036 patent on

 January 12, 2017, the same day as the application for the ’765 patent. D.I. 12, Ex. S (’036 patent

 file history). Like the ’765 patent, no office action issued, but Stragent and the Examiner

 communicated via email and phone regarding claim amendments and filing terminal disclaimers

 (eTDs). Id. at 247-48 (Apr. 25, 2018, emails). Without attempting to traverse any double-

 patenting rejections, Stragent filed terminal disclaimers to the Texas Patents, the parent ’263 and

 ’817 patents, and also the sister co-asserted ’765 patent on April 25 and 27, 2018. Id. at 108-110,

 116-18. Thus, Stragent tacitly admitted that the ’036 patent contained the same or substantially

 the same subject matter as the invalid ’705 and ’843 patents.

    26. Asserted claim 1 of the ’036 patent is consistent in scope with the invalidated claims of the

 Texas Patents. For example, the core elements of each of the independent claims of the ’036

 patent, including claim 1, include: (a) an electronic control unit and nonvolatile memory; (b)

 software configured to receive information from a first physical network; (c) issuing a storage

 request in response to receipt of this information and determining whether a storage resource is

 available and whether a threshold has been reached; (d) in the event that a storage resource is not




                                                 38
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 40 of 88 PageID #: 4999




 available and the threshold has not been reached, issuing another storage request in connection

 with the storage resource; (e) in the event the storage resource is not available and the threshold

 has been reached, sending a notification; (f) in the event the storage resource is available, storing

 the information in the storage resource; (g) sharing the stored information with at least a process

 associated with a second physical network in less than one millisecond; and (h) interfaces,

 including a first communications interface having a first interface-related data link layer

 component for interfacing with a Flexray network (or CAN) and a second communication interface

 having a second interface-related data link layer component for interfacing with a CAN (or Flexray

 network). See, e.g., D.I. 1, Ex. C at 26–27, 29–30 (’036 patent, claims 1, 102). Each of these

 elements is found, for example, in previously invalidated claim 20 of the ’705 patent and claim 51

 of the ’843 patent.5

                        i. Stragent’s Inequitable Conduct Regarding the ’036 Patent

     27. The ’036 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry

 and Patrick Caldwell. See, e.g., D.I. 12, Ex. S at 78-79 (Jan. 12, 2017 Transmittal Letter); 106-07

 (Feb. 27, 2017 Transmittal Letter); 131-33 (May 2, 2018 Transmittal Letter). Messrs. Fortenberry

 and Caldwell intentionally and knowingly failed to disclose material information during the

 prosecution of the ’036 patent in violation of their duty of candor to the Patent Office. Had Messrs.

 Fortenberry and Caldwell or Stragent disclosed this information, the ’036 patent would not have

 issued. Messrs. Fortenberry and Caldwell also continued to prosecute the ’036 patent even though

 they knew related patents were held invalid. 6


 5
   See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
 accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 62-63, incorporated herein by
 reference.
 6
   This is not the first time Mr. Caldwell, working as Stragent’s prosecution counsel, has withheld
 material information from the Patent Office in pursuit of claims to asserted against BMW. In a



                                                  39
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 41 of 88 PageID #: 5000




    28. For example, during prosecution of the ’036 patent, Mr. Fortenberry admitted that “related

 patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II. However,

 again, Mr. Fortenberry expressly stated twice that “[n]o invalidity contentions [had] been provided

 in such litigation.” D.I. 12, Ex. S at 78-79 (Jan. 12, 2017 Transmittal Letter) & 106-07 (Feb. 27,

 2017 Transmittal Letter). And while Mr. Caldwell later retracted that statement, he did not submit

 the invalidity contentions themselves, claiming only that the art cited within the invalidity

 contentions had been previously disclosed (without identifying what the disclosed art was or when

 it was disclosed by Stragent). Id. at 132 (May 2, 2018 Transmittal Letter). As discussed above,

 the invalidity contentions themselves included detailed claim charts and explanations of the

 invalidity of the ’705 and ’843 patents, which the Examiner would have found material to the

 patentability of the substantially similar claims of the ’036 patent. Indeed, these contentions show

 that elements of the claims of the ’705 and ’843 patents are invalid, and as shown by Mr.

 Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr. Fortenberry knew and

 conceded that the ’036 patent contained substantially the same subject matter as the invalid ’705

 and ’843 patents. Moreover, Mr. Fortenberry indicated that “no invalidity contentions [had] been

 provided in such litigation,” D.I. 12, Ex. S at 79, 107, and Mr. Caldwell felt the need to correct

 this assertion, id. at 132. These facts shows that Messrs. Fortenberry and Caldwell knew the

 invalidity contentions themselves were material. Indeed, at a minimum, Stragent and Messrs.

 Fortenberry and Caldwell had a duty to disclose the invalidity contentions themselves, as the

 invalidity arguments and detailed claim charts set forth therein were clearly material to



 2011 case Stragent filed against BMW and Mercedes (E.D. Tex. Case No. 6:11-cv-278), Mr.
 Caldwell withheld material litigation information during a reexamination of its asserted patent
 and prosecution of related applications. See Case No. 6:11-cv-278, D.I. 380 (BMW’s Motion for
 Leave to Amend), D.I. 380-13 (April 16, 2013 Letter from L. Lavenue to P. Caldwell). Mr.
 Caldwell’s pattern of behavior further evidences bad faith and an intent to deceive.


                                                 40
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 42 of 88 PageID #: 5001




 patentability. Stragent and Messrs. Fortenberry and Caldwell knew that the invalidity contentions

 were material and knew that they had an obligation to disclose them to the Examiner. See, e.g.,

 M.P.E.P. § 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to

 the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’036 patent contained

 substantially the same subject matter as the invalid ’705 and ’843 patents.

    29. Additionally, although Messrs. Fortenberry and Caldwell mentioned in transmittal letters

 that the ’843 and ’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-

 00676, 2017-00677, 2017-01502, 2017-01503, 2017-01504, 2017-01519, 2017-01520, 2017-

 01521, and 2017-01522) and stated that Stragent was submitting the references from those IPRs

 (D.I. 12, Ex. S at 79, 107, 132), Messrs. Fortenberry and Caldwell failed to properly disclose the

 IPRs in a list as required by PTO rules. This omission is clear from the face of the ’036 patent,

 which does not list any of these IPRs. This approach to identifying the IPRs was taken with the

 intent to deceive the Patent Office. See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed.

 Rev. 10.2019, June 2020); 37 C.F.R. § 1.97(i) (non-compliant disclosures are not considered);

 Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d 670, 702 (D. Md. 2009), vacated

 on other grounds by sub nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353,

 1357, 1362 (Fed. Cir. 2010).

    30. Moreover, Messrs. Fortenberry and Caldwell never submitted the institution decisions

 from the IPRs they did identify, despite the fact that those institution decisions all issued in 2017,

 prior to the ’036 patent’s issuance on June 19, 2018. Indeed, Messrs. Fortenberry and Caldwell

 even failed to notify the Examiner that on June 13 and 14, 2018, prior to the ’036 patent’s issuance

 on June 19, 2018, the PTAB issued final written decisions finding claims of the ’705 and ’843

 patents invalid. And though they knew that the PTAB held the closely related claims invalid,




                                                  41
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 43 of 88 PageID #: 5002




 Messrs. Fortenberry and Caldwell allowed the patent to issue, in violation of 37 C.F.R.

 § 42.73(d)(3).

    31. These failures are clear and convincing evidence that Messrs. Fortenberry and Caldwell

 (1) misrepresented or omitted information material to patentability and (2) did so with specific

 intent to mislead or deceive the PTO, rendering the ’036 patent unenforceable. This conduct not

 only renders the ’036 patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See

 Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                    c. U.S. Patent No. 10,031,790

    32. Stragent filed the continuation application that ultimately issued as the ’790 patent on

 March 12, 2018, after IPRs on the related Texas Patents had already been instituted. D.I. 12, Ex.

 T (’790 patent file history). Again, like the ’765 and ’036 patents, no office action issued, but

 Stragent and the Examiner communicated by phone on May 31, 2018 regarding the amended

 claims. Id. at 143 (May 31, 2018, Examiner Interview Summary). In those communications,

 Stragent agreed to file terminal disclaimers over the Texas Patents, as well as the ’263, ’817, and

 ’036 patents. Id. at 143, 121-22 (May 31, 2018, Terminal Disclaimers). Thus, Stragent tacitly

 admitted that the ’790 patent contained the same or substantially the same subject matter as the

 invalid ’705 and ’843 patents.

    33. Asserted claim 15 of the ’790 patent is consistent in scope with the invalidated claims of

 the Texas Patents. Each limitation of claim 15, or a patentably indistinct variant, is included in

 one of more claims of the Texas Patents. For example, the core elements of each independent

 claim of the ’790 patent, including claim 15, include: (a) an electronic control unit and nonvolatile

 memory; (b) software configured to receive information from a first physical network; (c) issuing

 a storage request in response to receipt of this information and determining whether a storage




                                                  42
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 44 of 88 PageID #: 5003




 resource is available and whether a threshold has been reached; (d) in the event that a storage

 resource is not available and the threshold has not been reached, issuing another storage request in

 connection with the storage resource; (e) in the event the storage resource is not available and the

 threshold has been reached, sending a notification; (f) in the event the storage resource is available,

 storing the information in the storage resource; (g) sharing the stored information with at least a

 process associated with a second physical network; and (h) interfaces, including a first

 communications interface having a first interface-related data link layer component for interfacing

 with a CAN and a second communication interface having a second interface-related data link

 layer component for interfacing with a Flexray network. See, e.g., D.I. 1, Ex. B at 24–28 (’790

 patent, claims 1, 15, 26, 29). Each of these elements is found, for example, in previously

 invalidated claim 20 of the ’705 patent and claim 51 of the ’843 patent. 7

                        i. Stragent’s Inequitable Conduct Regarding the ’790 Patent

     34. The ’790 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry.

 See, e.g., D.I. 12, Ex. T at 161-162 (June 16, 2018 Transmittal Letter).             Mr. Fortenberry

 intentionally and knowingly failed to disclose material information during the prosecution of the

 ’790 patent in violation of his duty of candor to the Patent Office. Had Mr. Fortenberry or Stragent

 disclosed this information, the ’790 patent would not have issued. Mr. Fortenberry also continued

 to prosecute the ’790 patent even though it knew related patents were held invalid.

     35. For example, during prosecution of the ’790 patent, Mr. Fortenberry never disclosed that

 the related ’705 and ’843 patents were the subject of litigation in Stragent II, and thus never

 submitted the invalidity contentions or informed the Examiner whether the art in the contentions



 7
   See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
 accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 66, incorporated herein by
 reference.


                                                   43
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 45 of 88 PageID #: 5004




 had been previously disclosed (without identifying what the disclosed art was or when it was

 allegedly disclosed by Stragent). As discussed above, the invalidity contentions themselves

 included detailed claim charts and explanations of the invalidity of the ’705 and ’843 patents,

 which the Examiner would have found material to the patentability of the substantially similar

 claims of the ’790 patent. Indeed, these contentions show that elements of the claims of the ’705

 and ’843 patents are invalid, and as shown by Mr. Fortenberry’s filing a terminal disclaimer to the

 ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’790 patent contained

 substantially the same subject matter as the invalid ’705 and ’843 patents. Moreover, Mr.

 Fortenberry indicated to the Examiner that “no invalidity contentions [had] been provided in such

 litigation” during prosecution of Stragent’s other patents, see, e.g., D.I. 12, Ex. S at 79, 107. These

 facts show that Mr. Fortenberry knew the invalidity contentions themselves were material. Indeed,

 at a minimum, Mr. Fortenberry had a duty to also disclose the invalidity contentions themselves,

 as the invalidity arguments and detailed claim charts set forth therein were clearly material to

 patentability. Stragent and Mr. Fortenberry knew that the invalidity contentions were material and

 knew that they had an obligation to disclose them to the Examiner.               See, e.g., M.P.E.P.

 § 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to the ’705

 and ’843 patents, Mr. Fortenberry knew and conceded that the ’790 patent contained substantially

 the same subject matter as the invalid ’705 and ’843 patents.

    36. Additionally, although Mr. Fortenberry mentioned in a transmittal letter that the ’843 and

 ’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, and 2017-

 00677), stated that Stragent was submitting the references from those IPRs, and said that the IPRs

 Mr. Fortenberry identified had “received final written decisions rendering all challenged claims

 unpatentable,” (D.I. 12, Ex. T at 161-162), Mr. Fortenberry disclosed this information after the




                                                   44
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 46 of 88 PageID #: 5005




 Examiner issued a Notice of Allowance on June 15, 2018 (D.I. 12, Ex. T at 135-136). Mr.

 Fortenberry failed to disclose the IPRs in a list as required by PTO rules. This omission is clear

 from the face of the ’790 patent, which does not list any of these IPRs. This approach to identifying

 the IPRs was taken with the intent to deceive the Patent Office. See 37 C.F.R. § 1.98(a)(1);

 M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020); 37 C.F.R. § 1.97(i) (non-compliant

 disclosures are not considered); Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d

 670, 702 (D. Md. 2009), vacated on other grounds by sub nom. Leviton Mfg. Co. v. Universal Sec.

 Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir. 2010).

    37. Moreover, Mr. Fortenberry never identified during prosecution of the ’790 patent that the

 ’843 and ’705 patents were subject to IPR Nos. 2017-01502, 2017-01503, 2017-01504, 2017-

 01519, 2017-01520, 2017-01521, and 2017-01522; and Mr. Fortenberry never submitted the

 institution decisions from these IPRs or any other IPRs involving the ’843 and ’705 patents, which

 all issued in 2017, prior to the ’790 patent’s issuance on July 24, 2018. And though Mr.

 Fortenberry knew that the PTAB held the closely related claims invalid, Mr. Fortenberry allowed

 the ’790 patent to issue, in violation of 37 C.F.R. § 42.73(d)(3).

    38. These failures are clear and convincing evidence that Mr. Fortenberry (1) misrepresented

 or omitted information material to patentability and (2) did so with specific intent to mislead or

 deceive the PTO, rendering the ’790 patent unenforceable. This conduct not only renders the ’790

 patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See Therasense, Inc. v.

 Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                    d. U.S. Patent No. 10,248,477

    39. Stragent filed the continuation application that ultimately issued as the ’477 patent on

 October 1, 2018, nearly four months after the first PTAB decisions finding many claims of the




                                                  45
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 47 of 88 PageID #: 5006




 Texas Patents unpatentable. D.I. 12, Ex. U (’477 patent file history). Stragent received an office

 action on November 29, 2018, rejecting all ’477 patent claims for obviousness-type double

 patenting in view of the ’790 and ’036 patents: “Although the claims at issue are not identical, they

 are not patentably distinct from each other because the claim limitations of the instant application

 is [sic] present in the [’790 patent].” Id. at 93; see also id. at 120 (noting claims were not patentably

 distinct from claims in the ’036 patent). Stragent did not contest this assertion. Instead, Stragent

 executed a terminal disclaimer to the ’790 and ’036 patents, which themselves had been terminally

 disclaimed to the Texas Patents, the ’263 patent, and the ’817 patent. Id. at 155-56. Thus, Stragent

 tacitly admitted that the ’477 patent contained the same or substantially the same subject matter as

 the invalid ’705 and ’843 patents.

     40. Asserted claim 1 of the ’477 patent is consistent in scope with the invalid claims of the

 Texas Patents. Each limitation, or a patentably indistinct variant, of the ’477 patent is found in the

 invalidated claims of the Texas Patents. For example, the core elements of each independent claim

 of the ’477 patent, including claim 1, include: (a) an electronic control unit and nonvolatile

 memory; (b) software configured to receive information from a first physical network; (c) issuing

 a storage request in response to receipt of this information and determining whether a storage

 resource is available and whether a threshold has been reached; (d) in the event that a storage

 resource is not available and the threshold has not been reached, issuing another storage request in

 connection with the storage resource; (e) in the event the storage resource is available, storing the

 information in the storage resource; (f) sharing the stored information with at least a process

 associated with a second physical network; and (g) interfaces, including a first communications

 interface for interfacing with the first physical network and a second communication interface for

 interfacing with the second physical network. See, e.g., D.I. 1, Ex. A at 25–27 (’477 patent, claims




                                                    46
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 48 of 88 PageID #: 5007




 1, 12, 23). Each of these elements is found, for example, in previously invalidated claims of the

 ’705 and ’843 patents. BMW expressly incorporates its Motion to Dismiss and Memorandum in

 Support (D.I. 11; D.I. 12), and all subsequent briefing and accompanying exhibits (D.I. 19, 26, 34,

 35, 37), which further explain that the Texas Patents are indistinct from the currently asserted

 patents. See also, e.g., D.I. 35-1 at 59-61.8

                        i. Stragent’s Inequitable Conduct Regarding the ’477 Patent

     41. The ’477 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry

 and Patrick Caldwell. See, e.g., D.I. 12, Ex. U at 162-163 (Applicant’s Remarks Made in an

 Amendment), 171-73 (Jan. 25, 2019 Transmittal Letter). Messrs. Fortenberry and Caldwell

 intentionally and knowingly failed to disclose material information during the prosecution of the

 ’477 patent in violation of their duty of candor to the Patent Office. Had Messrs. Fortenberry and

 Caldwell or Stragent disclosed this information, the ’477 patent would not have issued. Messrs.

 Fortenberry and Caldwell also continued to prosecute the ’477 patent even though they knew

 related patents were held invalid.

     42. For example, during prosecution of the ’477 patent Mr. Caldwell admitted that “related

 patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II. However,

 again, Mr. Caldwell omitted that BMW served invalidity contentions on June 22, 2017 (see

 Stragent II, D.I. 96),9 and thus Messrs. Fortenberry and Caldwell never submitted the invalidity


 8
    See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
 accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 66, incorporated herein by
 reference.
 9
   As discussed above, Messrs. Caldwell and Fortenberry explicitly referenced these contentions
 in prior communications with the Patent Office in relation to Stragent’s other patents, and thus
 they knew about the contentions and their materiality to the ’477 patent. See D.I. 12, Ex. S at 77-
 78 (Dec. 27, 2016 Transmittal Letter); 106-107 (Feb. 27, 2017 Transmittal Letter); 132-133
 (May 2, 2018 Transmittal Letter). Indeed, these contentions show that elements of the claims of
 the ’705 and ’843 patents are invalid, and as shown by Mr. Fortenberry’s filing a terminal



                                                 47
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 49 of 88 PageID #: 5008




 contentions or informed the Examiner whether the art in the contentions had been previously

 disclosed (without identifying the disclosed art or when it was allegedly disclosed by Stragent).

 D.I. 12, Ex. U at 171-72 (Jan. 25, 2019 Transmittal Letter). As discussed above, the invalidity

 contentions themselves included detailed claim charts and explanations of the invalidity of the

 ’705 and ’843 patents, which the Examiner would have found material to the patentability of the

 substantially similar claims of the ’477 patent. Messrs. Fortenberry and Caldwell and Stragent

 had a duty to also disclose the substance of the invalidity contentions themselves, as the invalidity

 arguments and detailed claim charts set forth were clearly material to patentability. See, e.g.,

 M.P.E.P. § 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to

 the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’477 patent contained

 substantially the same subject matter as the invalid ’705 and ’843 patents.

    43. Additionally, although Mr. Caldwell mentioned in a transmittal letter that the ’843 and

 ’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, 2017-

 00677, 2017-01502, 2017-01503, 2017-01504, 2017-01519, 2017-01520, 2017-01521, and 2017-

 01522), stated that Stragent had submitted the references from those IPRs, and said that the IPRs

 Mr. Caldwell identified had “received final written decisions rendering all challenged claims

 unpatentable,” (D.I. 12, Ex. U at 172-173), Mr. Caldwell did not disclose this information until

 January 25, 2019. Importantly, Mr. Caldwell omitted that all claims of the ’843 and ’705 patents

 had been invalidated; instead misleading the Examiner by stating that “all challenged claims” had

 been found unpatentable. D.I. 12, Ex. U at 172 (emphasis added). Moreover, this disclosure was




 disclaimer to the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’477 patent
 contained substantially the same subject matter as the invalid ’705 and ’843 patents. At a
 minimum, Stragent and Messrs. Caldwell and Fortenberry knew that the invalidity contentions
 were material and knew that they had an obligation to disclose them to the Examiner.


                                                  48
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 50 of 88 PageID #: 5009




 almost two months after the latest final written decisions in the IPRs, more than six months after

 the earliest final written decisions in the IPRs, and only three days before the Examiner issued a

 Notice of Allowance. Mr. Caldwell also failed to properly disclose the IPRs in a list as required

 by PTO rules. This omission is clear from the face of the ’477 patent, which does not list any of

 these IPRs. This approach to identifying the IPR was taken with the intent to deceive the patent

 office. See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020); 37

 C.F.R. § 1.97(i) (non-compliant disclosures are not considered); Leviton Mfg. Co. v. Shanghai

 Meihao Elec., Inc., 613 F. Supp. 2d 670, 702 (D. Md. 2009), vacated on other grounds by sub

 nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir.

 2010).

    44. And even though they knew that the PTAB held the closely related claims invalid before

 they even filed this application, Messrs. Fortenberry and Caldwell continued to prosecute, and

 ultimately allowed these patentably indistinct claims to issue, in violation of 37 C.F.R.

 § 42.73(d)(3).

    45. These failures are clear and convincing evidence that Messrs. Fortenberry and Caldwell

 (1) misrepresented or omitted information material to patentability and (2) did so with specific

 intent to mislead or deceive the PTO, rendering the ’477 patent unenforceable. This conduct not

 only renders the ’477 patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See

 Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                            SIXTH AFFIRMATIVE DEFENSE
           (Laches, Waiver, Acquiescence, Estoppel, and/or Statute of Limitations)

    46. Remedies requested by Stragent under the asserted patents are barred by laches, including

 patent prosecution laches, waiver, acquiescence, estoppels, and/or 35 U.S.C. § 286.

                            SEVENTH AFFIRMATIVE DEFENSE



                                                49
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 51 of 88 PageID #: 5010




                                    (No Willful Infringement)

    47. Stragent is not entitled to a determination that BMW willfully infringed any asserted patent

 at least because BMW has not infringed, is not infringing directly, indirectly, by inducement of

 infringement or contributory infringement, or in any way (either literally or under the doctrine of

 equivalents), any valid and enforceable claims of the ’477, ’790, ’036 and ’765 patents. Moreover,

 when Stragent sent BMW’s counsel a letter on June 22, 2018, BMW’s counsel responded via a

 letter dated August 10, 2018, explaining that (1) the PTAB had already found patentably indistinct

 claims invalid; (2) Stragent failed to meet its duty of candor to the Patent Office by failing to

 disclose relevant information; (3) Stragent was estopped for obtaining and enforcing patents that

 were patentably indistinct in view of 37 C.F.R. § 42.73(d)(3)(i); and (4) its infringement theories

 were deficient. See IP Power Holdings Limited v. Westfield Outdoor, Inc., 2-19-cv-01878 (D.

 Nev. June 4, 2020, Order). Moreover, “one cannot infringe an invalid patent as a matter of law.”

 Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del. Sept. 19, 2013); see

 also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed. Cir. 1983) (“an

 invalid claim cannot give rise to liability for infringement….”).

                              EIGHTH AFFIRMATIVE DEFENSE
                                  (Failure to State a Claim)

    48. Stragent’s Complaint against BMW fails to state a claim upon which relief can be granted.

                               NINTH AFFIRMATIVE DEFENSE
                                (Failure to Join Necessary Party)

    49. Stragent’s Complaint against BMW fails to join a necessary party.

                             TENTH AFFIRMATIVE DEFENSE
                       (Prosecution History Estoppel and/or Disclaimer)

    50. Stragent is estopped from construing certain of the asserted claims of the Asserted Patents

 to cover or include, either literally or by application of the doctrine of equivalents, methods used



                                                 50
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 52 of 88 PageID #: 5011




 or products manufactured, used, imported, sold, or offered for sale by BMW because of

 admissions, amendments, and statements to the USPTO during prosecution of the applications

 leading to the issuance of the asserted patents or related family members.

                           ELEVENTH AFFIRMATIVE DEFENSE
                                     (Marking)

    51. To the extent that Stragent and/or its licensees have not complied with the marking

 requirements of 35 U.S.C. § 287(a), Stragent is precluded from recovering damages for alleged

 infringement, if any, until the date that Stragent actually notified BMW of the alleged

 infringement.

                            TWELFTH AFFIRMATIVE DEFENSE
                                      (No Costs)

    52. Stragent is barred from recovering costs in connection with this action under 35 U.S.C.

 § 288.

                           THIRTEENTH AFFIRMATIVE DEFENSE
                                  (No Exceptional Case)

    53. Stragent cannot prove that this case is exceptional, justifying an award of attorneys’ fee

 against BMW under 35 U.S.C. § 285. BMW has not engaged in any activity that would entitle

 Stragent to such fees.

                                RESERVATION OF DEFENSES

    54. BMW reserves all defenses under Rule 8(c) of the Federal Rules of Civil Procedure, the

 Patent Laws of the United States and any other defenses, at law and equity, that may now or in the

 future be available based on discovery or any other factual investigation concerning this case or

 any other related case.

                                 DEMAND FOR JURY TRIAL

    55. BMW, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of



                                                 51
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 53 of 88 PageID #: 5012




 any issues so triable by right.

          DEFENDANTS’ RESPONSE TO STRAGENT’S PRAYER FOR RELIEF

     56. BMW denies any infringement of the ’477, ’790, ’036 and ’765 patents. BMW specifically

 denies the allegations by Stragent of direct or indirect infringement of one or more claims of the

 ’477, ’790, ’036 and ’765 patents, either literally or under the doctrine of equivalents. BMW

 denies that Stragent is entitled to any form of relief at all and denies that Stragent is entitled to the

 relief sought in the prayer for relief. Accordingly, the prayer by Stragent should be denied in its

 entirety with prejudice, and Stragent should take nothing.




                                                    52
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 54 of 88 PageID #: 5013




                                        COUNTERCLAIMS

    1. Pursuant to Fed. R. Civ. P. 13, Counterclaim Plaintiff BMW of North America, LLC

 (“BMW NA”), complains and alleges against Counterclaim Defendant Stragent, LLC (“Stragent”)

 as follows:

                                  NATURE OF THE LAWSUIT

    2. These Counterclaims are an action for a declaration of patent non-infringement, invalidity,

 and unenforceability arising under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., and

 the patent laws of the United States, 35 U.S.C. § 1, et seq.

                                             PARTIES

    3. BMW NA is a limited liability company organized under the laws of the State of Delaware,

 with its principal place of business at 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey

 07677.

    4. The Complaint alleges that Plaintiff Stragent, LLC is a Texas limited liability company.

                                  JURISDICTION AND VENUE

    5. This Court has subject matter jurisdiction over these counterclaims based on 28 U.S.C.

 §§ 1331, 1338, 2201-02 and under Fed. R. Civ. P. 13(a) in that this is a compulsory counterclaim

 to the allegations of the Complaint.

    6. Venue is proper in this judicial district because the declaratory relief sought is a

 compulsory counterclaim to claims filed by Stragent in this case and pursuant to 28 U.S.C.

 § 1391(b).

    7. This Court has personal jurisdiction over Stragent, inter alia, because Stragent has

 submitted to personal jurisdiction herein by filing its Complaint in this Court.




                                                  53
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 55 of 88 PageID #: 5014




                                    FACTUAL BACKGROUND

      8. This Court has subject matter jurisdiction over these counterclaims based on 28 U.S.C.

 §§ 1331, 1338, 2201-02 and under Fed. R. Civ. P. 13(a) in that this is a compulsory counterclaim

 to the allegations of the Complaint.

      9. Although Stragent alleges in its Complaint that the ’477, ’790, ’036, and ’765 patents were

 duly issued by the U.S. Patent and Trademark Office (“PTO”), an actual controversy exists with

 respect to the enforceability of the ’477, ’790, ’036, and ’765 patents.

      10. The presently asserted patents are continuations of patents that Stragent previously asserted

 against one or more of the named defendants in this case. During prosecution of the ’790, ’036,

 and ’765 patents, Stragent filed terminal disclaimers over one or both of the previously asserted

 patents: U.S. Patent Nos. 8,209,705 (the “’705 patent”) and 8,566,843 (the “’843 patent”) (the

 “Texas Patents”). During prosecution of the fourth asserted patent, the ’477 patent, Stragent filed

 a terminal disclaimer over the ’790 and ’036 patents, each of which is terminally disclaimed over

 the ’705 and ’843 patents. Stragent filed these terminal disclaimers rather than identifying any

 elements of the asserted patents that render their claims patentably distinct from the Texas Patents,

 whose claims have all been found to be unpatentable by the Patent Office in inter partes review

 (IPR) proceedings, and intentionally withheld material information related to their alleged

 patentability from the Patent Office

 A.      Stragent’s Earlier Unsuccessful Assertions of Patents in the Same Family

      11. In 2011, Stragent asserted the ultimate parent of the asserted patents, U.S. Patent No.

 7,802,263 (“the ’263 patent”) against a host of companies, including Robert Bosch LLC (“Bosch”).

 Over a year later, Stragent dismissed its claims with prejudice.             See Stragent, LLC v.

 STMicroelectronics, Inc., No. 6:11-cv-111-LED, D.I. 1 & 406 (E.D. Tex.) (“Stragent I”).

      12. In 2016, Stragent filed a complaint asserting later patents in the same family against a


                                                   54
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 56 of 88 PageID #: 5015




 number of BMW, Mercedes, and Volvo corporate entities. Stragent, LLC v. BMW of N. Am., LLC,

 No. 6:16-cv-446-RWS-KNM (E.D. Tex.) (“Stragent II”), D.I. 1 & 60 (consolidating BMW case

 with cases filed against Mercedes and Volvo). The ’705 and ’843 patents asserted in Stragent II

 were continuations of the ’263 patent asserted in Stragent I, and the Stragent II complaint asserted

 infringement against automotive products allegedly compliant with AUTOSAR specifications.

 Stragent’s initial complaint in Stragent II was dismissed (without prejudice) for failing to properly

 plead infringement and identifying “no common element between the AUTOSAR Standard and

 the asserted claims, nor . . . explain[ing] how the accused products, by complying with the

 AUTOSAR Standard, . . . infringe the asserted claims.” Id., D.I. 29 at 9–10 (Report and

 Recommendation to dismiss Stragent’s improperly pleaded complaint). Stragent later filed an

 amended complaint. Id., D.I. 34. Stragent then served infringement contentions improperly

 attempting to assert a third patent in the same family (U.S. Patent No. 9,575,817 (“the ’817

 patent”)), which is a continuation of the ’843 patent asserted in the Stragent II complaints. When

 Defendants objected to the addition, Stragent argued there would be no prejudice because the ’817

 patent and the Texas Patents “share the same specification, cover the same subject matter, and

 have closely related claims.” Id., D.I. 80 at 2, 3. See also infra, at “Patent Family Tree.”

      13. While Stragent II was pending, BMW and Mercedes10 filed multiple petitions for IPR of

 the Texas Patents, resulting in eleven final written decisions in which the PTAB found all claims

 of the Texas Patents unpatentable:




 10
  The petitioning Mercedes parties were Daimler AG, Daimler North America Corporation,
 Mercedes-Benz USA, LLC, and Mercedes-Benz U.S. International, Inc.


                                                  55
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 57 of 88 PageID #: 5016




    Case No.        Parties      Patent   Petition       Institution      FWD                Outcome
  IPR2017-        Stragent      8,566,843 Dec. 9,        June 16,    June 13, 2018        Claims 1 and
  00457           Mercedes                2016           2017        (D.I. 12, Ex.        47–51
                                                                     A)                   unpatentable
  IPR2017-        Stragent      8,209,705 Dec. 9,        June 16,    June 13, 2018        Claims 1–7 and
  00458           Mercedes                2016           2017        (D.I. 12, Ex.        20 unpatentable
                                                                     B)
  IPR2017-        Stragent      8,209,705 Jan. 18,       June 16,    June 14, 2018        Claims 1–6 and
  00676           BMWNA                   2017           2017        (D.I. 12, Ex.        20 unpatentable
                                                                     C)
  IPR2017-        Stragent      8,566,843 Jan. 18,       June 16,    June 13, 2018        Claims 51–59
  00677           BMWNA                   2017           2017        (D.I. 12, Ex.        unpatentable
                                                                     D)
  IPR2017-        Stragent      8,209,705 June 6,        Dec. 8,     Dec. 6, 2018         Claims 8–19
  01502           Mercedes                2017           2017        (D.I. 12, Ex.        unpatentable
                                                                     E)
  IPR2017-        Stragent      8,566,843 June 6,        Dec. 8,     Dec. 6, 2018         Claims 2–37,
  01503           Mercedes                2017           2017        (D.I. 12, Ex.        39–46, and 52–
                                                                     F)                   59 unpatentable
  IPR2017-        Stragent      8,566,843 June 6,        Dec. 8,     Dec. 6, 2018         Claims 2–37,
  01504           Mercedes                2017           2017        (D.I. 12, Ex.        40–46 and 52–
                                                                     G)                   59 unpatentable
  IPR2017-        Stragent      8,566,843 June 6,        Dec. 8,     Dec. 6, 2018         Claims 1–50
  01519           BMWNA                   2017           2017        (D.I. 12, Ex.        unpatentable
                                                                     H)
  IPR2017-        Stragent      8,566,843 June 6,        Dec. 8,     Dec. 6, 2018         Claims 1–18
  01520           BMWNA                   2017           2017        (D.I. 12, Ex. I)     and 20–50
                                                                                          unpatentable
  IPR2017-        Stragent      8,209,705 June 6,        Dec. 8,        Dec. 6, 2018      Claims 7–17
  01521           BMWNA                   2017           2017           (D.I. 12, Ex.     and 19
                                                                        J)                unpatentable
  IPR2017-        Stragent      8,209,705 June 6,        Dec. 8,        Dec. 6, 2018      Claims 7–14
  01522           BMWNA                   2017           2017           (D.I. 12, Ex.     and 16–19
                                                                        K)                unpatentable

    14. Stragent appealed the first round of IPR decisions to the Court of Appeals for the Federal

 Circuit, but these appeals were dismissed for failure to prosecute after Stragent stated that it “would

 be a waste of the Court’s time and the parties’ resources to continue [Stragent’s already noticed

 appeals] and/or file new appeals.” Stragent II, D.I. 109, Ex. O at 5 (Jan. 24, 2019, email from

 Stragent counsel to BMW counsel); Stragent, LLC v. BMW of N. Am., LLC, No. 18-2294, D.I. 20

 & No. 18-2295, D.I. 10 (Fed. Cir. Feb. 11, 2019) (dismissing appeals). Stragent did not appeal


                                                   56
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 58 of 88 PageID #: 5017




 any other IPR decisions.

      15. Based on these final written decisions, BMW moved for summary judgment of invalidity.

 Stragent II, D.I. 109. In response, Stragent disclaimed all claims of the Texas Patents and moved

 to dismiss its infringement allegations against BMW, Daimler-Mercedes and Volvo with

 prejudice. Id., D.I. 111, Exs. A & B (attaching disclaimers of the Texas Patents). The Texas Court

 dismissed all the Stragent II cases with prejudice on July 23, 2019, finding Defendants to be the

 prevailing parties. Id., D.I. 121 at 2. The Court issued the Final Judgment on June 16, 2020. Id.,

 D.I. 141.

      16. On June 22, 2018, while IPR proceedings for the Texas Patents and the Stragent II cases

 were pending, Stragent sent Defendants’ counsel letters threatening four patents, three of which it

 now asserts in this case: (1) the ’765 patent; (2) the ’036 patent; (3) the application that would

 become the ’790 patent; and (4) the ’817 patent (which is not asserted in this case). See, e.g., D.I.

 12, Ex. L (June 8, 2020 BMW Rule 11 Letter Enclosure 1 (Stragent June 22, 2018 Threat Letter

 to BMW)). In response, Defendants’ respectively explained why the asserted patents were invalid

 and not infringed, at least because (1) the Patent Trial and Appeal Board (“PTAB”) had already

 found patentably indistinct claims to be invalid; (2) Stragent failed to meet its duty of candor to

 the Patent Office by failing to disclose relevant information; (3) Stragent was estopped from

 obtaining and enforcing patents that were patentably indistinct in view of 37 C.F.R. § 42.73(d)(3);

 and (4) Stragent’s infringement theories were deficient. D.I. 12, Ex. L (June 8, 2020 BMW Rule

 11 Letter Enclosure 2 (BMW Aug. 10, 2018 letter to Stragent)); D.I. 12, Ex. M (Aug. 13, 2018

 Volvo letter); D.I. 12, Ex. N (Aug. 14, 2018 Mercedes letter).

 B.      The Accused Technology Is Identical and the Asserted Claims Substantially, If Not
         Completely, Overlap Those in Stragent II

      17. That the Accused Technology is identical to that accused in Stragent II, and the asserted



                                                  57
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 59 of 88 PageID #: 5018




 claims substantially, if not completely, overlap the Texas Patents previously invalidated by the

 PTAB illustrates the materiality of those prior decisions to the patentability of the asserted patents.

                1. The Patent Family Tree

    18. The asserted patents are all continuations of, and terminally disclaimed over, the ’263

 patent, the Texas Patents (found invalid in IPRs and expressly disclaimed by Stragent), and the

 ’817 patent (or to other patents in the chain that are terminally disclaimed to these patents):

    U.S. Provisional App. No.
            60/434,018               Provisional Application
       Filed Dec. 17, 2002
    U.S. Patent No. 7,802,263        ’263 patent: Asserted unsuccessfully against Bosch in
      (App. No. 10/737,690)          Stragent I; case dismissed with prejudice.
       Filed Dec. 15, 2003
    U.S. Patent No. 8,209,705
                                     ’705 patent (D.I. 12, Ex. O): PTAB final decisions finding all
      (App. No. 12/182,570)
                                     claims invalid; not appealed.
        Filed July 30, 2008
    U.S. Patent No. 8,566,843
                                     ’843 patent (D.I. 12, Ex. P): PTAB final decisions finding all
      (App. No. 13/531,319)
                                     claims invalid; not appealed.
       Filed June 22, 2012
                                     ’817 patent: Stragent states that it “share[s] the same
    U.S. Patent No. 9,575,817
                                     specification, cover the same subject matter, and ha[s]
     (App. No. 14/011,705)
                                     closely related claims” to those of the invalidated Texas
       Filed Aug. 27, 2013
                                     Patents.
   U.S. Patent       U.S. Patent     ’765 patent: Asserted here; ’036 patent: Asserted here;
        No.              No.         terminally disclaimed over terminally disclaimed over
    9,705,765        10,002,036      now-invalid ’705 and ’843 now-invalid ’705 and ’843
    (App. No.         (App. No.      patents, as well as the        patents, as well as the parent
  15/405,088)       15/405,110)      parent ’263 and ’817           ’263 and ’817 patents and sister
  Filed Jan. 12, Filed Jan. 12,      patents.                       co-asserted ’765 patent.
       2017             2017
   U.S. Patent No. 10,031,790        ’790 patent: Asserted here; terminally disclaimed over now-
      (App. No. 15/919,201)          invalid ’705 and ’843 patents, as well as the parent ’263,
        Filed Mar. 12, 2018          ’817, and ’036 patents.
         U.S. Patent Pub.
           2019/0004880              Pending application; terminally disclaimed over ’843, ’036,
      (App. No. 16/042,159)          ’477, ’790, and ’817 patents.
        Filed July 23, 2018
   U.S. Patent No. 10,248,477        ’477 patent: Asserted here; terminally disclaimed over ’790
      (App. No. 16/148,949)          and ’036 patents, which themselves are terminally disclaimed
         Filed Oct. 1, 2018          over invalid patents as noted above.




                                                   58
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 60 of 88 PageID #: 5019




                2. The Texas Patents

    19. The Texas Patents are both entitled “System, Method and Computer Program Product for

 Sharing Information in a Distributed Framework,” and share a specification. They are directed to

 using automotive electronic control unit (“ECU”) gateway middleware having associated “bulletin

 board” memory that allows for “real-time” sharing of information across different in-vehicle

 networks—e.g., sharing information between two or more of a Controller Area Network (“CAN”),

 Local Interconnect Network (“LIN”), and FlexRay Network in “vehicle communication and

 control systems, real-time monitoring systems, industrial automation and control systems, as well

 as any other desired system.” D.I. 12, Ex. O (’705 patent at 1:22–25, 3:24–33). The Texas Patents

 state that multiple automotive ECUs “control complex applications such as engine control, brake

 control, or diagnostics” while connected by multiplexing bus-systems corresponding to different

 networks. Id. at 3:13–16, 3:26–33. Such ECUs have software for interfacing with the ECU’s

 input/output mechanisms and storing information within the ECU. Id. at 4:45–5:9. These ECUs

 share arbitrated access to a “common, or shared storage system that is connected to all of the

 system networks through network interfaces.” Id. at 7:30-32, 8:13–31.

    20. This functionality was well known in the art before the respective priority dates. See, e.g.,

 D.I. 12, Ex. K (IPR2017-1522, Paper No. 32 at 38–44); see also D.I. 12, Exs. A–K. Thus, every

 claim of these patents (79 total—20 for ’705 patent and 59 for ’843 patent) was found invalid by

 the Patent Office, as discussed above.

                3. The Patents-in-Suit

    21. The ’765, ’036, ’790, and ’477 patents-in-suit are each continuations of the ’817 patent,

 which is a continuation of the Texas Patents, and a further continuation of the ’263 patent. Each

 of the patents-in-suit shares the same title and specification with these other patents in the priority

 chain. All of these patents thus provide the same disclosure of an ECU gateway middleware


                                                   59
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 61 of 88 PageID #: 5020




 having shared memory that operates to allow for the transmission of information between different

 in-vehicle environments.

                     a. U.S. Patent No. 9,705,765

      22. Stragent filed the continuation application that ultimately issued as the ’765 patent on

 January 12, 2017, days before BMW and Mercedes filed the first round of IPRs on the Texas

 Patents. D.I. 12, Ex. Q (’765 patent file history). Though no office action was issued, Stragent

 and the Examiner communicated via email regarding Stragent’s amended claims, which the

 Examiner said he would allow if Stragent filed terminal disclaimers over the invalid Texas

 Patents.11 Id. at 202-203. Stragent did not dispute the need for these terminal disclaimers, nor did

 Stragent argue that the claims of the ’765 patent were patentably distinct from its parent patents.

 Id. at 112 (Mar. 3, 2017, Terminal Disclaimers). Thus, Stragent tacitly admitted that the ’765

 patent contained the same or substantially the same subject matter as the invalid ’705 and ’843

 patents.

      23. Asserted claim 1 of the ’765 patent is consistent in scope with the invalidated claims of the

 Texas Patents. For example, the core elements of each independent claim of the ’765 patent,

 including claim 1, include: (a) an electronic control unit and nonvolatile memory; (b) software

 configured to receive information from a first physical network; (c) issuing a storage request in

 response to receipt of this information and determining whether a storage resource is available and

 whether a threshold has been reached; (d) in the event that a storage resource is not available and

 the threshold has not been reached, issuing another storage request in connection with the storage



 11
    Terminal disclaimers may be “filed to obviate judicially created double patenting in a patent
 application.” 37 C.F.R. § 1.321(c). A “nonstatutory” double-patenting rejection, which is at issue
 here, is based on a judicially created doctrine grounded in public policy and which is primarily
 intended to prevent prolongation of the patent term by prohibiting claims in a second patent not
 patentably distinct from claims in a first patent. M.P.E.P. § 1504.06.


                                                   60
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 62 of 88 PageID #: 5021




 resource; (e) in the event the storage resource is not available and the threshold has been reached,

 sending a notification; (f) in the event the storage resource is available, storing the information in

 the storage resource; (g) sharing the stored information with at least a process associated with a

 second physical network in less than one second; and (h) interfaces, including a first

 communications interface having a first interface-related data link layer component for interfacing

 with a CAN and a second communication interface having a second interface-related data link

 layer component for interfacing with a Flexray network. See, e.g., D.I. 1, Ex. D at 26–29 (’765

 patent at claims 1, 12, 13, 24). Each of these elements (or a patentably indistinct variant) is found,

 for example, in invalidated claim 20 of the ’705 patent and invalidated claim 51 of the ’843

 patent.12

                    b. U.S. Patent No. 10,002,036

      24. Stragent filed the continuation application that ultimately issued as the ’036 patent on

 January 12, 2017, the same day as the application for the ’765 patent. D.I. 12, Ex. S (’036 patent

 file history). Like the ’765 patent, no office action issued, but Stragent and the Examiner

 communicated via email and phone regarding claim amendments and filing terminal disclaimers

 (eTDs). Id. at 247-48 (Apr. 25, 2018, emails). Without attempting to traverse any double-

 patenting rejections, Stragent filed terminal disclaimers to the Texas Patents, the parent ’263 and

 ’817 patents, and also the sister co-asserted ’765 patent on April 25 and 27, 2018. Id. at 108-110,

 116-18. Thus, Stragent tacitly admitted that the ’036 patent contained the same or substantially

 the same subject matter as the invalid ’705 and ’843 patents.




 12
   See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
 accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 64-65, incorporated herein by
 reference.


                                                  61
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 63 of 88 PageID #: 5022




      25. Asserted claim 1 of the ’036 patent is consistent in scope with the invalidated claims of the

 Texas Patents. For example, the core elements of each of the independent claims of the ’036

 patent, including claim 1, include: (a) an electronic control unit and nonvolatile memory; (b)

 software configured to receive information from a first physical network; (c) issuing a storage

 request in response to receipt of this information and determining whether a storage resource is

 available and whether a threshold has been reached; (d) in the event that a storage resource is not

 available and the threshold has not been reached, issuing another storage request in connection

 with the storage resource; (e) in the event the storage resource is not available and the threshold

 has been reached, sending a notification; (f) in the event the storage resource is available, storing

 the information in the storage resource; (g) sharing the stored information with at least a process

 associated with a second physical network in less than one millisecond; and (h) interfaces,

 including a first communications interface having a first interface-related data link layer

 component for interfacing with a Flexray network (or CAN) and a second communication interface

 having a second interface-related data link layer component for interfacing with a CAN (or Flexray

 network). See, e.g., D.I. 1, Ex. C at 26–27, 29–30 (’036 patent, claims 1, 102). Each of these

 elements is found, for example, in previously invalidated claim 20 of the ’705 patent and claim 51

 of the ’843 patent.13

                     c. U.S. Patent No. 10,031,790

      26. Stragent filed the continuation application that ultimately issued as the ’790 patent on

 March 12, 2018, after IPRs on the related Texas Patents had already been instituted. D.I. 12, Ex.

 T (’790 patent file history). Again, like the ’765 and ’036 patents, no office action issued, but



 13
   See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
 accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 62-63, incorporated herein by
 reference.


                                                   62
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 64 of 88 PageID #: 5023




 Stragent and the Examiner communicated by phone on May 31, 2018 regarding the amended

 claims. Id. at 143 (May 31, 2018, Examiner Interview Summary). In those communications,

 Stragent agreed to file terminal disclaimers over the Texas Patents, as well as the ’263, ’817, and

 ’036 patents. Id. at 143, 121-22 (May 31, 2018, Terminal Disclaimers). Thus, Stragent tacitly

 admitted that the ’790 patent contained the same or substantially the same subject matter as the

 invalid ’705 and ’843 patents.

    27. Asserted claim 15 of the ’790 patent is consistent in scope with the invalidated claims of

 the Texas Patents. Each limitation of claim 15, or a patentably indistinct variant, is included in

 one of more claims of the Texas Patents. For example, the core elements of each independent

 claim of the ’790 patent, including claim 15, include: (a) an electronic control unit and nonvolatile

 memory; (b) software configured to receive information from a first physical network; (c) issuing

 a storage request in response to receipt of this information and determining whether a storage

 resource is available and whether a threshold has been reached; (d) in the event that a storage

 resource is not available and the threshold has not been reached, issuing another storage request in

 connection with the storage resource; (e) in the event the storage resource is not available and the

 threshold has been reached, sending a notification; (f) in the event the storage resource is available,

 storing the information in the storage resource; (g) sharing the stored information with at least a

 process associated with a second physical network; and (h) interfaces, including a first

 communications interface having a first interface-related data link layer component for interfacing

 with a CAN and a second communication interface having a second interface-related data link

 layer component for interfacing with a Flexray network. See, e.g., D.I. 1, Ex. B at 24–28 (’790

 patent, claims 1, 15, 26, 29). Each of these elements is found, for example, in previously




                                                   63
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 65 of 88 PageID #: 5024




 invalidated claim 20 of the ’705 patent and claim 51 of the ’843 patent. 14

                     d. U.S. Patent No. 10,248,477

      28. Stragent filed the continuation application that ultimately issued as the ’477 patent on

 October 1, 2018, nearly four months after the first PTAB decisions finding many claims of the

 Texas Patents unpatentable. D.I. 12, Ex. U (’477 patent file history). Stragent received an office

 action on November 29, 2018, rejecting all ’477 patent claims for obviousness-type double

 patenting in view of the ’790 and ’036 patents: “Although the claims at issue are not identical, they

 are not patentably distinct from each other because the claim limitations of the instant application

 is [sic] present in the [’790 patent].” Id. at 93; see also id. at 120 (noting claims were not patentably

 distinct from claims in the ’036 patent). Stragent did not contest this assertion. Instead, Stragent

 executed a terminal disclaimer to the ’790 and ’036 patents, which themselves had been terminally

 disclaimed to the Texas Patents, the ’263 patent, and the ’817 patent. Id. at 155-56. Thus, Stragent

 tacitly admitted that the ’477 patent contained the same or substantially the same subject matter as

 the invalid ’705 and ’843 patents.

      29. Asserted claim 1 of the ’477 patent is consistent in scope with the invalid claims of the

 Texas Patents. Each limitation, or a patentably indistinct variant, of the ’477 patent is found in the

 invalidated claims of the Texas Patents. For example, the core elements of each independent claim

 of the ’477 patent, including claim 1, include: (a) an electronic control unit and nonvolatile

 memory; (b) software configured to receive information from a first physical network; (c) issuing

 a storage request in response to receipt of this information and determining whether a storage

 resource is available and whether a threshold has been reached; (d) in the event that a storage



 14
   See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
 accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 66, incorporated herein by
 reference.


                                                    64
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 66 of 88 PageID #: 5025




 resource is not available and the threshold has not been reached, issuing another storage request in

 connection with the storage resource; (e) in the event the storage resource is available, storing the

 information in the storage resource; (f) sharing the stored information with at least a process

 associated with a second physical network; and (g) interfaces, including a first communications

 interface for interfacing with the first physical network and a second communication interface for

 interfacing with the second physical network. See, e.g., D.I. 1, Ex. A at 25–27 (’477 patent, claims

 1, 12, 23). Each of these elements is found, for example, in previously invalidated claims of the

 ’705 and ’843 patents. BMW expressly incorporates its Motion to Dismiss and Memorandum in

 Support (D.I. 11; D.I. 12), and all subsequent briefing and accompanying exhibits (D.I. 19, 26, 34,

 35, 37), which further explain that the Texas Patents are indistinct from the currently asserted

 patents. See also, e.g., D.I. 35-1 at 59-61.15

                                            COUNT I
                       (Declaration of Non-Infringement of the ’477 Patent)

      30. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 29 of these Counterclaims as though fully set forth herein.

      31. Stragent claims to be the owner and assignee of all rights, title and interest in and under the

 ’477 patent.

      32. Stragent has accused BMW NA of infringing the ’477 patent and has created a substantial,

 immediate and real controversy between the parties as to the non-infringement of these patents.

      33. BMW NA does not infringe and has not infringed the ’477 patent through its use, sale,

 and/or offers to sell in the United States and/or importing into the United States any product. It is

 Stragent’s burden to show infringement. See Medtronic, Inc. v. Mirowski Family Ventures, LLC,


 15
     See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
 accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 66, incorporated herein by
 reference.


                                                    65
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 67 of 88 PageID #: 5026




 571 U.S. 191, 194 (2014).

    34. However, Stragent cannot meet its burden to show that any BMW NA product includes at

 least the “layered system,” “automotive electronic control unit comprising a microprocessor and

 an operating system,” “non-volatile memory comprising a database with a data structure,”

 “FlexRay, Controller Area Network, and Local Interconnect Network,” “issue another storage

 resource request, ” “each physical network in communication with . . . at least one of a sensor, an

 actuator, or a gateway,” “storing the packet data unit representing the datum information carried

 by the overall message from a first physical network in the database,” and “stored information may

 be shared with the second physical network” elements of the ’477 patent.

                                           COUNT II
                      (Declaration of Non-Infringement of the ’790 Patent)

    35. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 34 of these Counterclaims as though fully set forth herein.

    36. Stragent claims to be the owner and assignee of all rights, title and interest in and under the

 ’790 patent.

    37. Stragent has accused BMW NA of infringing the ’790 patent and has created a substantial,

 immediate and real controversy between the parties as to the non-infringement of these patents.

    38. BMW NA does not infringe and has not infringed the ’790 patent through its use, sale,

 and/or offers to sell in the United States and/or importing into the United States any product. It is

 Stragent’s burden to show infringement. See Medtronic, Inc. v. Mirowski Family Ventures, LLC,

 571 U.S. 191, 194 (2014).

    39. However, Stragent cannot meet its burden to show that any BMW NA product includes at

 least the “an automotive electronic control unit including a non-transitory memory storage

 comprising instructions, and at least one hardware processor,” “in the event the storage resource



                                                  66
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 68 of 88 PageID #: 5027




 is not available and the threshold associated with the storage resource request has not been reached,

 issue another storage resource request,” “the automotive electronic control unit is in hardwired

 communication with the Controller Area Network and the FlexRay network,” “the [first/second]

 interface including a [first/second] data link layer component,” “a [first/second] network layer

 component,” and “a duration between the information being received at the automotive electronic

 control unit, and the sharing being initiated at the automotive electronic control unit, is less than

 one microsecond” elements of the ’790 patent.

                                          COUNT III
                      (Declaration of Non-Infringement of the ’036 Patent)

    40. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 39 of these Counterclaims as though fully set forth herein.

    41. Stragent claims to be the owner and assignee of all rights, title and interest in and under the

 ’036 patent.

    42. Stragent has accused BMW NA of infringing the ’036 patent and has created a substantial,

 immediate and real controversy between the parties as to the non-infringement of these patents.

    43. BMW NA does not infringe and has not infringed the ’036 patent through its use, sale,

 and/or offers to sell in the United States and/or importing into the United States any product. It is

 Stragent’s burden to show infringement. See Medtronic, Inc. v. Mirowski Family Ventures, LLC,

 571 U.S. 191, 194 (2014).

    44. However, Stragent cannot meet its burden to show that any BMW NA product includes at

 least the “an automotive electronic control unit comprising a hardware and instructions for,” “in

 the event the storage resource is not available and the threshold associated with the storage

 resource request has not been reached, issuing another storage resource request,” “sharing the

 information in less than one millisecond . . . wherein the automotive electronic control unit remains



                                                  67
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 69 of 88 PageID #: 5028




 in hardwired communication with the Controller Area Network and the Flexray network,” and “the

 [first/second] interface including a [first/second] data link layer component” and “a [first/second]

 network layer component” elements of the ’036 patent.

                                          COUNT IV
                      (Declaration of Non-Infringement of the ’765 Patent)

    45. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 22 of these Counterclaims as though fully set forth herein.

    46. Stragent claims to be the owner and assignee of all rights, title and interest in and under the

 ’765 patent.

    47. Stragent has accused BMW NA of infringing the ’765 patent and has created a substantial,

 immediate and real controversy between the parties as to the non-infringement of these patents.

    48. BMW NA does not infringe and has not infringed the ’765 patent through its use, sale,

 and/or offers to sell in the United States and/or importing into the United States any product. It is

 Stragent’s burden to show infringement. See Medtronic, Inc. v. Mirowski Family Ventures, LLC,

 571 U.S. 191, 194 (2014).

    49. However, Stragent cannot meet its burden to show that any BMW NA product includes at

 least the “an automotive electronic control unit comprising a hardware and instructions for,”

 “identifying information associated with a message received utilizing a [CAN] protocol associated

 with a [CAN],” “in the event the storage resource is not available and the threshold associated with

 the storage resource request has not been reached, issuing another storage resource request,”

 “sharing the information in less than one second . . . wherein the automotive electronic control unit

 remains in hardwired communication with the Controller Area Network and the Flexray network,”

 “the [first/second] interface including a [first/second] data link layer component,” and “a

 [first/second] network layer component” elements of the ’036 patent.



                                                  68
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 70 of 88 PageID #: 5029




                                            COUNT V
                           (Declaration of Invalidity of the ’477 Patent)

    50. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 49 of these Counterclaims as though fully set forth herein.

    51. The claims of the ’477 patent are invalid for failure to comply with one or more provisions

 of the patent laws of the United States, including but not limited to 35 U.S.C. §§ 101, 102, 103

 and/or 112.

    52. For example, the claims of the ’477 patent are invalid as obvious for at least the reasons

 explained in the following petition for inter partes review, which is hereby incorporated by

 reference: IPR2021-00417, Paper No. 1.

    53. Additionally, the claims of the ’477 patent lack and adequate written description. For

 example, the “memory manager” limitations (which are recited in each independent claim) lack

 written description support because that limitation is not described in the specification of the ’477

 patent.

    54. Similarly, the ’477 patent lacks written description support for the specific network

 configurations it claims. For example, the ’477 patent requires an ECU that interfaces with CAN,

 FlexRay, and LIN (or CAN, FlexRay, LIN, and MOST) and data exchange between two of those

 networks. Although the ’477 patent says that “multiple” ECUs may be connected through bus

 systems “such as” FlexRay, CAN, LIN, and MOST (among other different wired and wireless

 networks), the ’477 patent does not describe a single embodiment that includes any particular

 network type or combination of network types, let alone the combinations described in the claims.

 “[O]ne cannot disclose a forest in the original application, and then later pick a tree out of the

 forest and say here is my invention. In order to satisfy the written description requirement, the

 blaze marks directing the skilled artisan to that tree must be in the originally filed



                                                  69
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 71 of 88 PageID #: 5030




 disclosure.” Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326-27 (Fed. Cir. 2000)

 (citing In re Ruschig, 379 F.2d 990 (CCPA 1967) (“[i]t is an old custom in the woods to mark

 trails by making blaze marks on the trees. It is of no help in finding a trail or in finding one's way

 through the woods where the trails have disappeared—or have not yet been made, which is more

 like the case here—to be confronted simply by a large number of unmarked trees. We are looking

 for blaze marks which single out particular trees. We see none.”); see also Gen. Hosp. Corp. v.

 Sienna Biopharmaceuticals, Inc., 888 F.3d 1368, 1372 (Fed. Cir. 2018) (“As we stated in Purdue

 Pharma, ‘one cannot disclose a forest in the original application, and then pick a tree out of the

 forest and say here is my invention.’”) (citing Purdue, 230 F.3d at 1326.).

    55. BMW NA will serve detailed contentions regarding invalidity of the ’477 patent after

 receiving detailed contentions from Stragent regarding how BMW NA’s products allegedly

 infringe the claims of the asserted patents in accordance with the Court’s standard scheduling order

 for patent cases. BMW NA reserves the right to supplement its invalidity contentions as discovery

 progresses.

                                            COUNT VI
                           (Declaration of Invalidity of the ’790 Patent)

    56. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 55 of these Counterclaims as though fully set forth herein.

    57. The claims of the ’790 patent are invalid for failure to comply with one or more provisions

 of the patent laws of the United States, including but not limited to 35 U.S.C. §§ 101, 102, 103

 and/or 112.

    58. For example, the claims of the ’790 patent are invalid as obvious for at least the reasons

 explained in the following petition for inter partes review, which is hereby incorporated by

 reference: IPR2021-00418, Paper No. 1.



                                                  70
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 72 of 88 PageID #: 5031




    59. Additionally, the claims of the ’790 patent lack and adequate written description. For

 example, the ’790 patent lacks written description support for the specific network configurations

 it claims. For example, the ’790 patent requires interfaces for and data exchanges between CAN

 and FlexRay networks. Although the ’790 patent says that “multiple” ECUs may be connected

 through bus systems “such as” FlexRay, CAN, LIN, and MOST (among other different wired and

 wireless networks), the ’790 patent does not describe a single embodiment that includes any

 particular network type or combination of network types, let alone the combinations described in

 the claims. “[O]ne cannot disclose a forest in the original application, and then later pick a tree

 out of the forest and say here is my invention. In order to satisfy the written description

 requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed

 disclosure.” Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326-27 (Fed. Cir. 2000)

 (citing In re Ruschig, 379 F.2d 990 (CCPA 1967) (“[i]t is an old custom in the woods to mark

 trails by making blaze marks on the trees. It is of no help in finding a trail or in finding one's way

 through the woods where the trails have disappeared—or have not yet been made, which is more

 like the case here—to be confronted simply by a large number of unmarked trees. We are looking

 for blaze marks which single out particular trees. We see none.”); see also Gen. Hosp. Corp. v.

 Sienna Biopharmaceuticals, Inc., 888 F.3d 1368, 1372 (Fed. Cir. 2018) (“As we stated in Purdue

 Pharma, ‘one cannot disclose a forest in the original application, and then pick a tree out of the

 forest and say here is my invention.’”) (citing Purdue, 230 F.3d at 1326.).

    60. BMW NA will serve detailed contentions regarding invalidity of the ’790 patent after

 receiving detailed contentions from Stragent regarding how BMW NA’s products allegedly

 infringe the claims of the asserted patents in accordance with the Court’s standard scheduling order

 for patent cases. BMW NA reserves the right to supplement its invalidity contentions as discovery




                                                   71
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 73 of 88 PageID #: 5032




 progresses.

                                           COUNT VII
                           (Declaration of Invalidity of the ’036 Patent)

    61. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 60 of these Counterclaims as though fully set forth herein.

    62. The claims of the ’036 patent are invalid for failure to comply with one or more provisions

 of the patent laws of the United States, including but not limited to 35 U.S.C. §§ 101, 102, 103

 and/or 112.

    63. For example, the claims of the ’036 patent are invalid as obvious for at least the reasons

 explained in the following petitions for inter partes review, which are hereby incorporated by

 reference: IPR2021-00425, Paper No. 1; IPR2021-00426, Paper No. 1; IPR2021-00427, Paper No.

 1; IPR2021-00726, Paper No. 1; IPR2021-00727, Paper No. 1; IPR2021-00728, Paper No. 1.

    64. Additionally, the claims of the ’036 patent lack and adequate written description. For

 example, the ’036 patent lacks written description support for the specific network configurations

 it claims. For example, the ’036 patent requires interfaces for and data exchanges between CAN

 and FlexRay networks. Although the ’036 patent says that “multiple” ECUs may be connected

 through bus systems “such as” FlexRay, CAN, LIN, and MOST (among other different wired and

 wireless networks), the ’790 patent does not describe a single embodiment that includes any

 particular network type or combination of network types, let alone the combinations described in

 the claims. “[O]ne cannot disclose a forest in the original application, and then later pick a tree

 out of the forest and say here is my invention. In order to satisfy the written description

 requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed

 disclosure.” Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326-27 (Fed. Cir. 2000)

 (citing In re Ruschig, 379 F.2d 990 (CCPA 1967) (“[i]t is an old custom in the woods to mark



                                                   72
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 74 of 88 PageID #: 5033




 trails by making blaze marks on the trees. It is of no help in finding a trail or in finding one's way

 through the woods where the trails have disappeared—or have not yet been made, which is more

 like the case here—to be confronted simply by a large number of unmarked trees. We are looking

 for blaze marks which single out particular trees. We see none.”); see also Gen. Hosp. Corp. v.

 Sienna Biopharmaceuticals, Inc., 888 F.3d 1368, 1372 (Fed. Cir. 2018) (“As we stated in Purdue

 Pharma, ‘one cannot disclose a forest in the original application, and then pick a tree out of the

 forest and say here is my invention.’”) (citing Purdue, 230 F.3d at 1326.).

    65. BMW NA will serve detailed contentions regarding invalidity of the ’036 patent after

 receiving detailed contentions from Stragent regarding how BMW NA’s products allegedly

 infringe the claims of the asserted patents in accordance with the Court’s standard scheduling order

 for patent cases. BMW NA reserves the right to supplement its invalidity contentions as discovery

 progresses.

                                           COUNT VIII
                           (Declaration of Invalidity of the ’765 Patent)

    66. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 65 of these Counterclaims as though fully set forth herein.

    67. The claims of the ’765 patent are invalid for failure to comply with one or more provisions

 of the patent laws of the United States, including but not limited to 35 U.S.C. §§ 101, 102, 103

 and/or 112.

    68. For example, the claims of the ’765 patent are invalid as obvious for at least the reasons

 explained in the following petitions for inter partes review, which are hereby incorporated by

 reference: IPR2021-00419, Paper No. 1.

    69. Additionally, the claims of the ’765 patent lack and adequate written description. For

 example, the ’765 patent lacks written description support for the specific network configurations



                                                  73
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 75 of 88 PageID #: 5034




 it claims. For example, the ’765 patent requires interfaces for and data exchanges between CAN

 and FlexRay networks. Although the ’765 patent says that “multiple” ECUs may be connected

 through bus systems “such as” FlexRay, CAN, LIN, and MOST (among other different wired and

 wireless networks), the ’765 patent does not describe a single embodiment that includes any

 particular network type or combination of network types, let alone the combinations described in

 the claims. “[O]ne cannot disclose a forest in the original application, and then later pick a tree

 out of the forest and say here is my invention. In order to satisfy the written description

 requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed

 disclosure.” Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326-27 (Fed. Cir. 2000)

 (citing In re Ruschig, 379 F.2d 990 (CCPA 1967) (“[i]t is an old custom in the woods to mark

 trails by making blaze marks on the trees. It is of no help in finding a trail or in finding one's way

 through the woods where the trails have disappeared—or have not yet been made, which is more

 like the case here—to be confronted simply by a large number of unmarked trees. We are looking

 for blaze marks which single out particular trees. We see none.”); see also Gen. Hosp. Corp. v.

 Sienna Biopharmaceuticals, Inc., 888 F.3d 1368, 1372 (Fed. Cir. 2018) (“As we stated in Purdue

 Pharma, ‘one cannot disclose a forest in the original application, and then pick a tree out of the

 forest and say here is my invention.’”) (citing Purdue, 230 F.3d at 1326.).

    70. BMW NA will serve detailed contentions regarding invalidity of the ’765 patent after

 receiving detailed contentions from Stragent regarding how BMW NA’s products allegedly

 infringe the claims of the asserted patents in accordance with the Court’s standard scheduling order

 for patent cases. BMW NA reserves the right to supplement its invalidity contentions as discovery

 progresses.




                                                   74
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 76 of 88 PageID #: 5035




                                          COUNT IX
                       (Declaration of Unenforceability of the ’477 Patent)

      71. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 70 of these Counterclaims as though fully set forth herein.

      72. The ’477 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry

 and Patrick Caldwell. See, e.g., D.I. 12, Ex. U at 162-163 (Applicant’s Remarks Made in an

 Amendment), 171-73 (Jan. 25, 2019 Transmittal Letter). Messrs. Fortenberry and Caldwell

 intentionally and knowingly failed to disclose material information during the prosecution of the

 ’477 patent in violation of their duty of candor to the Patent Office. Had Messrs. Fortenberry and

 Caldwell or Stragent disclosed this information, the ’477 patent would not have issued. Messrs.

 Fortenberry and Caldwell also continued to prosecute the ’477 patent even though they knew

 related patents were held invalid.

      73. For example, during prosecution of the ’477 patent Mr. Caldwell admitted that “related

 patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II. However,

 again, Mr. Caldwell omitted that BMW served invalidity contentions on June 22, 2017 (see

 Stragent II, D.I. 96),16 and thus Messrs. Fortenberry and Caldwell never submitted the invalidity

 contentions or informed the Examiner whether the art in the contentions had been previously

 disclosed (without identifying the disclosed art or when it was allegedly disclosed by Stragent).



 16
   As discussed, Messrs. Caldwell and Fortenberry explicitly referenced these contentions in
 prior communications with the Patent Office in relation to Stragent’s other patents, and thus they
 knew about the contentions and their materiality to the ’477 patent. See D.I. 12, Ex. S at 77-78
 (Dec. 27, 2016 Transmittal Letter); 106-107 (Feb. 27, 2017 Transmittal Letter); 132-133 (May 2,
 2018 Transmittal Letter). Indeed, these contentions show that elements of the claims of the ’705
 and ’843 patents are invalid, and as shown by Mr. Fortenberry’s filing a terminal disclaimer to
 the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’477 patent contained
 substantially the same subject matter as the invalid ’705 and ’843 patents. At a minimum,
 Stragent and Messrs. Caldwell and Fortenberry knew that the invalidity contentions were
 material and knew that they had an obligation to disclose them to the Examiner.


                                                 75
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 77 of 88 PageID #: 5036




 D.I. 12, Ex. U at 171-72 (Jan. 25, 2019 Transmittal Letter). As discussed above, the invalidity

 contentions themselves included detailed claim charts and explanations of the invalidity of the

 ’705 and ’843 patents, which the Examiner would have found material to the patentability of the

 substantially similar claims of the ’477 patent. Messrs. Fortenberry and Caldwell and Stragent

 had a duty to also disclose the substance of the invalidity contentions themselves, as the invalidity

 arguments and detailed claim charts set forth were clearly material to patentability. See, e.g.,

 M.P.E.P. § 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to

 the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’477 patent contained

 substantially the same subject matter as the invalid ’705 and ’843 patents.

    74. Additionally, although Mr. Caldwell mentioned in a transmittal letter that the ’843 and

 ’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, 2017-

 00677, 2017-01502, 2017-01503, 2017-01504, 2017-01519, 2017-01520, 2017-01521, and 2017-

 01522), stated that Stragent had submitted the references from those IPRs, and said that the IPRs

 Mr. Caldwell identified had “received final written decisions rendering all challenged claims

 unpatentable,” (D.I. 12, Ex. U at 172-173), Mr. Caldwell did not disclose this information until

 January 25, 2019. Importantly, Mr. Caldwell omitted that all claims of the ’843 and ’705 patents

 had been invalidated; instead misleading the Examiner by stating that “all challenged claims” had

 been found unpatentable. D.I. 12, Ex. U at 172 (emphasis added). Moreover, this disclosure was

 almost two months after the latest final written decisions in the IPRs, more than six months after

 the earliest final written decisions in the IPRs, and only three days before the Examiner issued a

 Notice of Allowance. Mr. Caldwell also failed to properly disclose the IPRs in a list as required

 by PTO rules. This omission is clear from the face of the ’477 patent, which does not list any of

 these IPRs. This approach to identifying the IPR was taken with the intent to deceive the patent




                                                  76
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 78 of 88 PageID #: 5037




 office. See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020); 37

 C.F.R. § 1.97(i) (non-compliant disclosures are not considered); Leviton Mfg. Co. v. Shanghai

 Meihao Elec., Inc., 613 F. Supp. 2d 670, 702 (D. Md. 2009), vacated on other grounds by sub

 nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir.

 2010).

    75. And even though they knew that the PTAB held the closely related claims invalid before

 they even filed this application, Messrs. Fortenberry and Caldwell continued to prosecute, and

 ultimately allowed these patentably indistinct claims to issue, in violation of 37 C.F.R.

 § 42.73(d)(3).

    76. These failures are clear and convincing evidence that Messrs. Fortenberry and Caldwell

 (1) misrepresented or omitted information material to patentability and (2) did so with specific

 intent to mislead or deceive the PTO, rendering the ’477 patent unenforceable. This conduct not

 only renders the ’477 patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See

 Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                                          COUNT X
                      (Declaration of Unenforceability of the ’790 Patent)

    77. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 76 of these Counterclaims as though fully set forth herein.

    78. The ’790 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry.

 See, e.g., D.I. 12, Ex. T at 161-162 (June 16, 2018 Transmittal Letter).          Mr. Fortenberry

 intentionally and knowingly failed to disclose material information during the prosecution of the

 ’790 patent in violation of his duty of candor to the Patent Office. Had Mr. Fortenberry or Stragent

 disclosed this information, the ’790 patent would not have issued. Mr. Fortenberry also continued

 to prosecute the ’790 patent even though it knew related patents were held invalid.



                                                 77
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 79 of 88 PageID #: 5038




    79. For example, during prosecution of the ’790 patent, Mr. Fortenberry never disclosed that

 the related ’705 and ’843 patents were the subject of litigation in Stragent II, and thus never

 submitted the invalidity contentions or informed the Examiner whether the art in the contentions

 had been previously disclosed (without identifying what the disclosed art was or when it was

 allegedly disclosed by Stragent). As discussed above, the invalidity contentions themselves

 included detailed claim charts and explanations of the invalidity of the ’705 and ’843 patents,

 which the Examiner would have found material to the patentability of the substantially similar

 claims of the ’790 patent. Indeed, these contentions show that elements of the claims of the ’705

 and ’843 patents are invalid, and as shown by Mr. Fortenberry’s filing a terminal disclaimer to the

 ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’790 patent contained

 substantially the same subject matter as the invalid ’705 and ’843 patents. Moreover, Mr.

 Fortenberry indicated to the Examiner that “no invalidity contentions [had] been provided in such

 litigation” during prosecution of Stragent’s other patents, see, e.g., D.I. 12, Ex. S at 79, 107. These

 facts show that Mr. Fortenberry knew the invalidity contentions themselves were material. Indeed,

 at a minimum, Mr. Fortenberry had a duty to also disclose the invalidity contentions themselves,

 as the invalidity arguments and detailed claim charts set forth therein were clearly material to

 patentability. Stragent and Mr. Fortenberry knew that the invalidity contentions were material and

 knew that they had an obligation to disclose them to the Examiner.               See, e.g., M.P.E.P.

 § 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to the ’705

 and ’843 patents, Mr. Fortenberry knew and conceded that the ’790 patent contained substantially

 the same subject matter as the invalid ’705 and ’843 patents.

    80. Additionally, although Mr. Fortenberry mentioned in a transmittal letter that the ’843 and

 ’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, and 2017-




                                                   78
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 80 of 88 PageID #: 5039




 00677), stated that Stragent was submitting the references from those IPRs, and said that the IPRs

 Mr. Fortenberry identified had “received final written decisions rendering all challenged claims

 unpatentable,” (D.I. 12, Ex. T at 161-162), Mr. Fortenberry disclosed this information after the

 Examiner issued a Notice of Allowance on June 15, 2018 (D.I. 12, Ex. T at 135-136). Mr.

 Fortenberry failed to disclose the IPRs in a list as required by PTO rules. This omission is clear

 from the face of the ’790 patent, which does not list any of these IPRs. This approach to identifying

 the IPRs was taken with the intent to deceive the Patent Office. See 37 C.F.R. § 1.98(a)(1);

 M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020); 37 C.F.R. § 1.97(i) (non-compliant

 disclosures are not considered); Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d

 670, 702 (D. Md. 2009), vacated on other grounds by sub nom. Leviton Mfg. Co. v. Universal Sec.

 Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir. 2010).

    81. Moreover, Mr. Fortenberry never identified during prosecution of the ’790 patent that the

 ’843 and ’705 patents were subject to IPR Nos. 2017-01502, 2017-01503, 2017-01504, 2017-

 01519, 2017-01520, 2017-01521, and 2017-01522; and Mr. Fortenberry never submitted the

 institution decisions from these IPRs or any other IPRs involving the ’843 and ’705 patents, which

 all issued in 2017, prior to the ’790 patent’s issuance on July 24, 2018. And though Mr.

 Fortenberry knew that the PTAB held the closely related claims invalid, Mr. Fortenberry allowed

 the ’790 patent to issue, in violation of 37 C.F.R. § 42.73(d)(3).

    82. These failures are clear and convincing evidence that Mr. Fortenberry (1) misrepresented

 or omitted information material to patentability and (2) did so with specific intent to mislead or

 deceive the PTO, rendering the ’790 patent unenforceable. This conduct not only renders the ’790

 patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See Therasense, Inc. v.

 Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).




                                                  79
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 81 of 88 PageID #: 5040




                                          COUNT XI
                       (Declaration of Unenforceability of the ’036 Patent)

      83. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 82 of these Counterclaims as though fully set forth herein.

      84. The ’036 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry

 and Patrick Caldwell. See, e.g., D.I. 12, Ex. S at 78-79 (Jan. 12, 2017 Transmittal Letter); 106-07

 (Feb. 27, 2017 Transmittal Letter); 131-33 (May 2, 2018 Transmittal Letter). Messrs. Fortenberry

 and Caldwell intentionally and knowingly failed to disclose material information during the

 prosecution of the ’036 patent in violation of their duty of candor to the Patent Office. Had Messrs.

 Fortenberry and Caldwell or Stragent disclosed this information, the ’036 patent would not have

 issued. Messrs. Fortenberry and Caldwell also continued to prosecute the ’036 patent even though

 they knew related patents were held invalid. 17

      85. For example, during prosecution of the ’036 patent, Mr. Fortenberry admitted that “related

 patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II. However,

 again, Mr. Fortenberry expressly stated twice that “[n]o invalidity contentions [had] been provided

 in such litigation.” D.I. 12, Ex. S at 78-79 (Jan. 12, 2017 Transmittal Letter) & 106-07 (Feb. 27,

 2017 Transmittal Letter). And while Mr. Caldwell later retracted that statement, he did not submit

 the invalidity contentions themselves, claiming only that the art cited within the invalidity

 contentions had been previously disclosed (without identifying what the disclosed art was or when



 17
   This is not the first time Mr. Caldwell, working as Stragent’s prosecution counsel, has
 withheld material information from the Patent Office in pursuit of claims to asserted against
 BMW. In a 2011 case Stragent filed against BMW and Mercedes (E.D. Tex. Case No. 6:11-cv-
 278), Mr. Caldwell withheld material litigation information during a reexamination of its
 asserted patent and prosecution of related applications. See Case No. 6:11-cv-278, D.I. 380
 (BMW’s Motion for Leave to Amend), D.I. 380-13 (April 16, 2013 Letter from L. Lavenue to P.
 Caldwell). Mr. Caldwell’s pattern of behavior further evidences bad faith and an intent to
 deceive.


                                                   80
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 82 of 88 PageID #: 5041




 it was disclosed by Stragent). Id. at 132 (May 2, 2018 Transmittal Letter). As discussed above,

 the invalidity contentions themselves included detailed claim charts and explanations of the

 invalidity of the ’705 and ’843 patents, which the Examiner would have found material to the

 patentability of the substantially similar claims of the ’036 patent. Indeed, these contentions show

 that elements of the claims of the ’705 and ’843 patents are invalid, and as shown by Mr.

 Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr. Fortenberry knew and

 conceded that the ’036 patent contained substantially the same subject matter as the invalid ’705

 and ’843 patents. Moreover, Mr. Fortenberry indicated that “no invalidity contentions [had] been

 provided in such litigation,” D.I. 12, Ex. S at 79, 107, and Mr. Caldwell felt the need to correct

 this assertion, id. at 132. These facts shows that Messrs. Fortenberry and Caldwell knew the

 invalidity contentions themselves were material. Indeed, at a minimum, Stragent and Messrs.

 Fortenberry and Caldwell had a duty to disclose the invalidity contentions themselves, as the

 invalidity arguments and detailed claim charts set forth therein were clearly material to

 patentability. Stragent and Messrs. Fortenberry and Caldwell knew that the invalidity contentions

 were material and knew that they had an obligation to disclose them to the Examiner. See, e.g.,

 M.P.E.P. § 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to

 the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’036 patent contained

 substantially the same subject matter as the invalid ’705 and ’843 patents.

    86. Additionally, although Messrs. Fortenberry and Caldwell mentioned in transmittal letters

 that the ’843 and ’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-

 00676, 2017-00677, 2017-01502, 2017-01503, 2017-01504, 2017-01519, 2017-01520, 2017-

 01521, and 2017-01522) and stated that Stragent was submitting the references from those IPRs

 (D.I. 12, Ex. S at 79, 107, 132), Messrs. Fortenberry and Caldwell failed to properly disclose the




                                                 81
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 83 of 88 PageID #: 5042




 IPRs in a list as required by PTO rules. This omission is clear from the face of the ’036 patent,

 which does not list any of these IPRs. This approach to identifying the IPRs was taken with the

 intent to deceive the Patent Office. See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed.

 Rev. 10.2019, June 2020); 37 C.F.R. § 1.97(i) (non-compliant disclosures are not considered);

 Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d 670, 702 (D. Md. 2009), vacated

 on other grounds by sub nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353,

 1357, 1362 (Fed. Cir. 2010).

    87. Moreover, Messrs. Fortenberry and Caldwell never submitted the institution decisions

 from the IPRs they did identify, despite the fact that those institution decisions all issued in 2017,

 prior to the ’036 patent’s issuance on June 19, 2018. Indeed, Messrs. Fortenberry and Caldwell

 even failed to notify the Examiner that on June 13 and 14, 2018, prior to the ’036 patent’s issuance

 on June 19, 2018, the PTAB issued final written decisions finding claims of the ’705 and ’843

 patents invalid. And though they knew that the PTAB held the closely related claims invalid,

 Messrs. Fortenberry and Caldwell allowed the patent to issue, in violation of 37 C.F.R.

 § 42.73(d)(3).

    88. These failures are clear and convincing evidence that Messrs. Fortenberry and Caldwell

 (1) misrepresented or omitted information material to patentability and (2) did so with specific

 intent to mislead or deceive the PTO, rendering the ’036 patent unenforceable. This conduct not

 only renders the ’036 patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See

 Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                                          COUNT XII
                       (Declaration of Unenforceability of the ’765 Patent)

    89. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

 through 88 of these Counterclaims as though fully set forth herein.



                                                  82
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 84 of 88 PageID #: 5043




    90. The ’765 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry.

 See, e.g., D.I. 12, Ex. Q at 29-30 (Dec. 27, 2016 Transmittal Letter), 111-112 (Feb. 27, 2017

 Transmittal Letter). Mr. Fortenberry intentionally and knowingly failed to disclose material

 information during the prosecution of the ’765 patent in violation of his duty of candor to the

 Patent Office. Had Mr. Fortenberry or Stragent disclosed this information, the ’765 patent would

 not have issued.

    91. For example, during prosecution of the ’765 patent, Mr. Fortenberry admitted that “related

 patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II, but Mr.

 Fortenberry expressly stated twice that “[n]o invalidity contentions” were provided in such

 litigation. D.I. 12, Ex. Q at 29-30 (Dec. 27, 2016 Transmittal Letter) & 111-112 (Feb. 27, 2017

 Transmittal Letter). Yet, invalidity contentions were served on Stragent on June 22, 2017 (see

 Stragent II, D.I. 96), weeks before the ’765 patent issued on July 11, 2017. Notwithstanding,

 neither Stragent nor Mr. Fortenberry provided these contentions to the Examiner. These invalidity

 contentions included claim charts detailing the invalidity of the ’705 and ’843 patents, which the

 Examiner would have found material to the patentability of the ’765 patent. Indeed, these

 contentions show that elements of the claims of the ’705 and ’843 patents are invalid, and as shown

 by Mr. Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr. Fortenberry

 knew and conceded that the ’765 patent contained substantially the same subject matter as the

 invalid ’705 and ’843 patents. Moreover, Mr. Fortenberry specifically mentioned to the Examiner

 that “no invalidity contentions [had] been provided in such litigation.” D.I. 12, Ex. Q at 30, 112.

 These facts show that, at a minimum, Mr. Fortenberry and Stragent knew invalidity contentions to

 be material, and knew that he had an obligation to disclose such contentions if/when they were

 provided. Stragent and Mr. Fortenberry knew that the invalidity contentions were material and




                                                 83
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 85 of 88 PageID #: 5044




 knew that they had an obligation to disclose them to the Examiner.             See, e.g., M.P.E.P.

 § 2001.06.(c) (providing that “the existence of such litigation and any other material information

 arising therefrom must be brought to the attention of the examiner” and noting that an example of

 “such material information is any assertion that is made during litigation and/or trial proceeding

 which is contradictory to assertions made to the examiner” and information that may arise in

 “pleadings, admissions, discovery including interrogatories, depositions, and other documents and

 testimony.”).

    92. Additionally, although Mr. Fortenberry mentioned in transmittal letters that the ’843 and

 ’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, and 2017-

 00677) and stated that Stragent was submitting the references from those IPRs (D.I. 12, Ex. Q at

 30, 112), Mr. Fortenberry failed to disclose these IPRs in a list as required by PTO rules. As such,

 the file history of the ’765 patent contains no indication that the Examiner focused on the IPRs,

 which is confirmed by the fact that the IPR decisions are not listed on the face of the ’765 patent.

 See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020) (explaining

 the requirement for a separate list of references); 37 C.F.R. § 1.97(i) (non-compliant disclosures

 are not considered); Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d 670, 702

 (D. Md. 2009) (recognizing that examiners rely on Information Disclosure Statement lists, not

 accompanying memoranda, when determining what to review), vacated on other grounds by sub

 nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir.

 2010). In other words, Mr. Fortenberry knowingly failed to disclose the actual IPRs directed at

 the ’843 patent and ’705 patent to the Examiner during prosecution of the ’765 patent. And, again,

 as shown by Mr. Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr.

 Fortenberry knew and conceded that the ’765 patent contained substantially the same subject




                                                 84
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 86 of 88 PageID #: 5045




 matter as the invalid ’705 and ’843 patents.

    93. Moreover, Mr. Fortenberry never submitted the institution decisions from the IPRs he did

 identify, despite the fact that those institution decisions issued on June 16, 2017, almost a month

 before the ’765 patent issued on July 11, 2017. And Mr. Fortenberry failed entirely to disclose the

 additional seven IPRs that were filed on June 6, 2017 (IPR2017-01502, IPR2017-01503, IPR2017-

 01504, IPR2017-01519, IPR2017-01520, IPR2017-01521, IPR2017-01522), despite having over

 a month to do so before the ’765 patent issued on July 11, 2017.

    94. These failures are clear and convincing evidence that Mr. Fortenberry (1) misrepresented

 or omitted information material to patentability; and (2) did so with specific intent to mislead or

 deceive the PTO, rendering the ’765 patent unenforceable. This not only renders the ’765 patent

 unenforceable, it impacts Stragent’s patent portfolio as a whole. See Therasense, Inc. v. Becton,

 Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                                     PRAYER FOR RELIEF

          WHEREFORE, BMW NA respectfully requests entry of judgment as follows:

    1. That the Court dismiss Stragent’s Complaint with prejudice;

    2. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that BMW NA has not infringed U.S. Patent No. 10,248,477;

    3. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that BMW NA has not infringed U.S. Patent No. 10,031,790;

    4. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that BMW NA has not infringed U.S. Patent No. 10,002,036;

    5. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that BMW NA has not infringed U.S. Patent No. 9,705,765;




                                                 85
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 87 of 88 PageID #: 5046




    6. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that U.S. Patent No. 10,248,477 is invalid;

    7. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that U.S. Patent No. 10,031,790 is invalid;

    8. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that U.S. Patent No. 10,002,036 is invalid;

    9. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that U.S. Patent No. 9,705,765 is invalid;

    10. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that U.S. Patent No. 10,248,477 is unenforceable;

    11. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that U.S. Patent No. 10,031,790 is unenforceable;

    12. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that U.S. Patent No. 10,002,036 is unenforceable;

    13. That the Court find and declare, and enter judgment, in favor of BMW NA and against

 Stragent that U.S. Patent No. 9,705,765 is unenforceable;

    14. That this case be declared “exceptional” under 35 U.S.C. § 285 and that BMW NA be

 awarded its attorneys’ fees, expenses, and costs incurred in this action;

    15. That Stragent be ordered to pay all costs associated with this action; and

    16. That the Court grant to BMW NA such other and further relief as may be deemed just and

 appropriate.

                                  DEMAND FOR JURY TRIAL

        BMW NA, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury




                                                  86
Case 1:20-cv-00510-LPS Document 44-1 Filed 05/13/21 Page 88 of 88 PageID #: 5047




 of any issues so triable by right.

                                        Respectfully submitted,

                                            /s/ Nathan R. Hoeschen
                                            Karen E. Keller (No. 4489)
  OF COUNSEL:                               David M. Fry (No. 5486)
  Lionel M. Lavenue                         Nathan R. Hoeschen (No. 6232)
  FINNEGAN, HENDERSON, FARABOW,             SHAW KELLER LLP
   GARRETT & DUNNER LLP                     I.M. Pei Building
  1875 Explorer Street, Suite 800           1105 North Market Street, 12th Floor
  Reston, VA 20190                          Wilmington, DE 19801
  (571) 203-2700                            (302) 298-0700
                                            kkeller@shawkeller.com
  R. Benjamin Cassady                       dfry@shawkeller.com
  FINNEGAN, HENDERSON, FARABOW,             nhoeschen@shawkeller.com
   GARRETT & DUNNER LLP                     Attorneys for Defendants
  901 New York Avenue, NW
  Washington, DC 20001-4413
  (202) 408-4000

  Dated: May 13, 2021




                                       87
